Exhibit 10.1

 

EXECUTION COPY

 

 

 

AGREEMENT AND PLAN OF MERGER

 

by and among

 

COMSovereign Holding Corp.,

 

CHC Merger Sub 8, LLC,

 

Skyline Partners Technology LLC

 

and

 

The Members’ Representative

Named Herein

 

Dated as of August 24, 2020

 

 

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I THE MERGER AND EFFECT ON EQUITY INTERESTS 1     1.1 The Merger. 1 1.2
Effective Time; Closing. 2 1.3 Effect of the Merger. 2 1.4 Articles of
Organization; Operating Agreement. 2 1.5 Managing Member and Officers of the
Surviving Company 2 1.6 Effect on Skyline Units. 3 1.7 Payment of Merger
Consideration. 3       ARTICLE II REPRESENTATIONS AND WARRANTIES OF SKYLINE 5  
  2.1 Organization and Qualification; No Subsidiaries. 5 2.2 Articles of
Organization and Operating Agreement. 5 2.3 Units of Skyline. 6 2.4 Authority
Relative to this Agreement. 6 2.5 No Conflict; Required Filings and Consents. 6
2.6 Financial Statements. 7 2.7 Compliance; Permits. 8 2.8 No Undisclosed
Liabilities. 8 2.9 Absence of Certain Changes or Events. 9 2.10 Absence of
Litigation. 10 2.11 Employee Benefit Plans. 10 2.12 Labor Matters. 13 2.13
Restrictions on Business Activities. 14 2.14 Title to Property. 14 2.15 Taxes.
14 2.16 Environmental Matters. 17 2.17 Intellectual Property. 17 2.18 Material
Agreements. 19 2.19 Customers and Suppliers. 20 2.20 Agreements with Regulatory
Agencies. 20 2.21 Related Party Transactions. 20 2.22 Accounts Receivable. 20
2.23 Deferred Revenue. 21 2.24 Insurance. 21 2.25 Board Approval. 21 2.26 Member
Approval. 21 2.27 Brokers. 21       ARTICLE III REPRESENTATIONS AND WARRANTIES
OF CHC 21     3.1 Organization and Qualification; Subsidiaries. 21 3.2 Capital
Stock of CHC. 22 3.3 Authority Relative to this Agreement. 23 3.4 Valid Issuance
of Shares. 23 3.5 No Conflict; Required Filings and Consents. 23 3.6 Reports and
Financial Statements. 24 3.7 Compliance; Permits. 25 3.8 Absence of Certain
Changes or Events 25

 



i

 

 



3.9 Absence of Litigation. 27 3.10 Restrictions on Business Activities. 27 3.11
Title to Property. 27 3.12 Material Agreements. 27 3.13 Agreements with
Regulatory Agencies. 27 3.14 Board Approval. 28 3.15 Stockholder and Member
Votes. 28 3.16 Brokers. 28 3.17 Solvency 28       ARTICLE IV PRE-CLOSING
COVENANTS 28     4.1 Covenants of Skyline and CHC. 28 4.2 Advice of Changes 30
4.3 Notice and Cure 30 4.4 Fulfillment of Conditions 31 4.5 Access to
Information; Confidentiality. 31 4.6 Regulatory and Other Approvals; Further
Assurances. 31 4.8 Stockholder or Member Litigation. 32 4.9 Public
Announcements. 32 4.10 Notice of Certain Events. 32 4.11 Tax Matters. 32 4.12
Transfer Taxes. 35 4.13 Employees and Consultants. 35       ARTICLE V CONDITIONS
35     5.1 Conditions to Each Party’s Obligation to Effect the Merger. 35 5.2
Conditions to Obligation of CHC to Effect the Merger. 36 5.3 Conditions to
Obligation of Skyline to Effect the Merger. 36       ARTICLE VI TERMINATION 37  
  6.1 Termination. 37 6.2 Effect of Termination. 38       ARTICLE VII
INDEMNIFICATION; MEMBERS’ REPRESENTATIVE; EQUITABLE RELIEF 38     7.1 Survival.
38 7.2 General Indemnification Obligations. 39 7.3 Exclusive Remedy. 39 7.4
Limitations on Liability and Indemnification Payments. 40 7.5 Procedures. 41 7.6
Members’ Representative. 45 7.7 Treatment of Indemnity Payments 47       ARTICLE
VIII COVENANTS 47     8.1 Expenses. 47 8.2 Stockholder or Member Litigation. 47
8.3 Public Announcements 47 8.4 PPP Loan. 47

 



ii

 

 

ARTICLE IX DEFINED TERMS 47     9.1 Definitions. 47       ARTICLE X GENERAL
PROVISIONS 53     10.1 Limited Survival of Representations and Warranties. 53
10.2 Notices. 54 10.3 Interpretation. 55 10.4 Counterparts. 56 10.5 Entire
Agreement; Third-Party Beneficiaries. 56 10.6 Amendment. 56 10.7 Waiver. 56 10.8
Severability. 56 10.9 Governing Law; Dispute Resolution. 57 10.10 Specific
Performance. 57 10.11 Rules of Construction. 57 10.11 Assignment. 57 10.12
WAIVER OF JURY TRIAL. 57 10.13 Limitation on Damages. 57 10.14 Attorney-Client
Privilege. 58 10.15 Company Counsel. 58

 

Schedules:

Schedule I – Index to certain defined terms

Skyline Disclosure Letter

CHC Disclosure Letter

 

Exhibits:

AForm of Articles of Merger

BForm of CHC Term Debenture

CForm of CHC Convertible Debenture

 

iii

 

 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of August 24, 2020 (the “Agreement Date”), by and among: COMSovereign Holding
Corp., a Nevada corporation (“CHC”), CHC Merger Sub 8, LLC, a Colorado limited
liability company and a wholly-owned subsidiary of CHC (“Merger Sub”), Skyline
Partners Technology LLC, a Colorado limited liability company (“Skyline”), and
John Helson, solely in his capacity as the Members’ Representative (as defined
herein) and only for the limited purposes expressly stated herein. CHC, Merger
Sub, Skyline and the Members’ Representative may be referred to herein
individually as a “Party” and collectively as the “Parties.” Certain additional
capitalized terms that are used in this Agreement are defined in Section ‎9.1.
Schedule I provides an index to certain capitalized terms that are defined in
other provisions of this Agreement.

 

RECITALS:

 

A.       CHC, Merger Sub and Skyline wish to effect a business combination
through the statutory merger of Merger Sub with and into Skyline, pursuant to
which Skyline would become a wholly-owned Subsidiary of CHC (the “Merger”) on
the terms and conditions set forth in this Agreement and in accordance with the
Colorado Limited Liability Company Act (the “CLLCA”).

 

B.       The Board of Directors of CHC (the “CHC Board”) and the Manager of
Merger Sub have each: (i) determined that the Merger and the other Contemplated
Transactions are fair to and in the best interests of each such Person and its
stockholders or members, as the case may by, and (ii) unanimously approved this
Agreement, the Merger and the other Contemplated Transactions.

 

C.        The Manager of Merger Sub has recommended to CHC as the sole member of
Merger Sub that CHC adopt and approve this Agreement, the Merger and the other
Contemplated Transactions, and CHC, as the sole member of Merger Sub has so
adopted and approved this Agreement, the Merger and the other Contemplated
Transactions.

 

D.       The Board of Directors of Skyline (the “Skyline Board”) has: (i)
determined that the Merger and the other Contemplated Transactions are fair to
and in the best interests of Skyline and its members; (ii) unanimously approved
this Agreement, the Merger and the other Contemplated Transactions; and (iii)
determined to recommend that the members of Skyline adopt and approve this
Agreement, the Merger and the other Contemplated Transactions and the requisite
members of Skyline have adopted and approved this Agreement, the Merger and the
other Contemplated Transactions.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, promises and representations set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and accepted, the Parties hereby agree as follows:

 

ARTICLE I
THE MERGER AND EFFECT ON EQUITY INTERESTS

 

1.1       The Merger. At the Effective Time and subject to and upon the terms
and conditions of this Agreement and the applicable provisions of the CLLCA,
Merger Sub shall be merged with and into Skyline, the separate organizational
existence of Merger Sub shall cease and Skyline shall continue as the surviving
entity in the Merger. As a result of the Merger, the outstanding Skyline Units
and membership units of Merger Sub shall be converted or cancelled in the manner
provided herein. The organizational existence of Skyline, with all its purposes,
rights, privileges, franchises, powers and objects, shall continue unaffected
and unimpaired by the Merger except as otherwise may be specifically set forth
herein. The surviving company of the Merger after the Merger is sometimes
referred to hereinafter as the “Surviving Company”.

 





 

 

1.2       Effective Time; Closing. Subject to the provisions of this Agreement,
the Parties shall cause the Merger to be consummated by filing the Articles of
Merger in substantially the form attached hereto as Exhibit A (the “Statement of
Merger”) with the Secretary of State of the State of Colorado in accordance with
the relevant provisions of the CLLCA. The Statement of Merger shall be duly
executed by Skyline and Merger Sub and, concurrently with or as soon as
practicable following the Closing, delivered to the Secretary of State of the
State of Colorado for filing. The Merger shall become effective upon the filing
of the Statement of Merger with the Secretary of State of the State of Colorado
or at such later time as Skyline and Merger Sub agree and specify in the
Statement of Merger (the “Effective Time”). The closing of the Merger and the
other Contemplated Transactions (the “Closing”) shall take place remotely and
electronically at a time and date to be specified by the parties hereto, which
time and date shall be no later than the third (3rd) Business Day after the
satisfaction or waiver of the conditions set forth in Article V  (other than
those conditions that by their nature are to be satisfied at the Closing, but
subject to the satisfaction of or, to the extent permitted hereunder, waiver of
all such conditions), unless this Agreement has been terminated pursuant to its
terms, or at such other location, time and date as the parties hereto shall
mutually agree in writing (the date upon which the Closing actually occurs being
referred to herein as the “Closing Date”).

 

1.3       Effect of the Merger. At the Effective Time, the effects of the Merger
shall be as provided in this Agreement and the applicable provisions of the
CLLCA.

 

1.4       Articles of Organization; Operating Agreement. At the Effective Time,
the limited liability company agreement of Merger Sub, as in effect immediately
prior to the Effective Time, shall be the limited liability company agreement of
the Surviving Company, until thereafter amended as provided by Law and by the
terms of such limited liability company agreement; provided, however, that, as
among the Skyline Members only, (i) all provisions of the Skyline Operating
Agreement relating to the allocation of profit and loss and tax items for Tax
periods ending on or before the Closing Date, (ii) the associated distribution,
tax audit and enforcement provisions, both as set forth in the Skyline Operating
Agreement immediately prior to Closing, and (iii) provisions related to
indemnification of directors and officers, shall survive as a valid and legally
binding agreements (“Members’ Legacy Agreement”).

 

1.5       Managing Member and Officers of the Surviving Company. At the
Effective Time and by virtue of the Merger, CHC shall be the managing member and
Manager of the Surviving Company. The officers of Merger Sub immediately prior
to the Effective Time shall be the officers of the Surviving Company immediately
after the Effective Time, each to hold office in accordance with the provisions
of the limited liability company agreement of the Surviving Company.

 



2

 

 

1.6       Effect on Skyline Units. Subject to the terms and conditions set forth
in this Agreement, at the Effective Time, by virtue of the Merger, and without
any action on the part of the Parties or the holders of any of the following
securities, the following shall occur:

 

(a)       Conversion of Skyline Units.  At the Effective Time, the Membership
Units and Profit Units of Skyline (the “Skyline Units”) issued and outstanding
immediately prior to the Effective Time shall be cancelled and extinguished and
automatically converted into the right to receive, subject to the terms and
conditions hereof, collectively, (i) an amount equal to $1,250,000 in cash plus
(a) an amount up to $50,000 in respect of expenses previously paid by Skyline
related to the Contemplated Transactions in accordance with Section 1.7(a) and
specified in Section 1.7(a)(ii) of the Consideration Spreadsheet, less (b) the
Representative Amount, and less (c) any Funded Indebtedness of Skyline on the
Closing Date (such net sum, the “CHC Cash Consideration”), (ii) $1,500,000
aggregate principal amount of term debentures of CHC which will be dated as of
the Closing Date having the terms and substantially in the form as the form of
term debenture annexed hereto as Exhibit B (the “CHC Term Debentures”), and
(iii) $11,150,000 aggregate principal amount of convertible debentures of CHC
having the terms and substantially in the form as the form of convertible
debenture annexed hereto as Exhibit C (the “CHC Convertible Debentures”), which
CHC Convertible Debentures shall be convertible by each holder into shares of
common stock, par value $0.0001 per share, of CHC (the “CHC Common Stock”) as
set forth in the CHC Convertible Debentures (collectively, the “Merger
Consideration”) and which will be dated as of the Closing Date. The Merger
Consideration will be allocated to the Skyline Members (including, without
limitation, Members holding Profit Units in accordance with the spreadsheet
attached hereto as Annex 1.7(a)(i) (the “Consideration Spreadsheet”). For the
avoidance of doubt, the Consideration Spreadsheet, as delivered at the Closing,
shall be updated by the Members’ Representative prior to the Closing Date and
shall be conclusive and binding on the Parties and the Skyline Members. For the
avoidance of doubt, all right, title and interest in and to the assets
identified in Schedule 1.6(a) (the “Excluded Assets”) shall be for the account
of and benefit of the Skyline Members and to the extent CHC receives payment of
any of the Excluded Assets, CHC shall promptly notify the Members’
Representative of such payment and distribute such cash payment to the Skyline
Members, in such amounts as shall be directed by the Members’ Representative.

 

(b)       Warrants.   At the Effective Time, all warrants to purchase Skyline
Units as listed in Section 2.3(b) of the Skyline Disclosure Letter (the “Skyline
Warrants”) will have been exercised or terminated.

 

(c)       Treatment of Merger Sub Membership Interests. At the Effective Time,
each membership interest of Merger Sub that is issued and outstanding
immediately prior to the Effective Time will constitute one membership interest
of the Surviving Company. Such membership interests shall be the only membership
interests of the Surviving Company that are issued and outstanding.

 

1.7       Payment of Merger Consideration.

 

(a)       Closing Payments.  At Closing, CHC shall deliver or cause to be
delivered to the Skyline Members upon delivery of a letter of transmittal (i)
the CHC Cash Consideration in immediately available funds to the persons, in the
amounts and pursuant to the wire instructions set forth in Section 1.7(a)(i) of
the Consideration Spreadsheet, (ii) $1,500,000 aggregate principal amount of the
CHC Term Debentures dated as of the Closing Date and issued in the names and the
principal amounts set forth in Section 1.7(a)(i) of the Consideration
Spreadsheet, and (iii) $5,575,000 aggregate principal amount of the Convertible
Debentures dated as of the Closing Date and issued in the names and the
principal amounts set forth in Section 1.7(a)(i) of the Consideration
Spreadsheet (collectively, the “Closing Consideration”). At the Closing, CHC
shall deliver to the Members’ Representative, on behalf of the Skyline Members
in the names and percentages set forth in Section 1.7(a)(i) of the Consideration
Spreadsheet, a Convertible Debenture dated as of the Closing Date payable to the
Members’ Representative as agent for the individual Skyline Members in the
principal amount of $5,575,000 (the “Escrow Debenture”) which will be otherwise
identical to the Convertible Debentures to be issued to Skyline Members. At the
Closing, CHC shall also pay by wire transfer of immediately available funds to
the applicable payees specified on Schedule 1.7(a)(ii) of the Consideration
Spreadsheet, the transaction expenses payable to each such payee as specified on
Schedule 1.7(a)(ii) of the Consideration Spreadsheet; provided, however, that
such transaction expenses shall not exceed, when added to the amount included in
the determination of the CHC Cash Consideration pursuant to clause (a)(i) of
Section 1.6, $50,000 in the aggregate.

 



3

 

 

(b)       Within five (5) Business Days of the termination of the Basic
Indemnification Period (the “Settlement Date”), the Members’ Representative
shall return for exchange the Escrow Debenture and CHC shall issue and deliver
to the Skyline Members in the names and percentages set forth in Section
1.7(a)(i) of the Consideration Spreadsheet, an aggregate principal amount of
Convertible Debentures, which Convertible Debentures shall be dated the Closing
Date and in aggregate equal to $5,575,000 less (i) a principal amount of
Convertible Debentures having a Value equal to the amount of any Losses incurred
prior to the Settlement Date by any CHC Indemnitee that have been definitively
determined in accordance with ARTICLE VII, and less (ii) a principal amount of
Convertible Debentures having a Value equal to a reasonable reserve amount (to
be determined jointly by CHC and the Members’ Representative in good faith) in
respect of any CHC Claims submitted on or prior to the Settlement Date in
accordance with ARTICLE VII (provided that if CHC and the Members’
Representative cannot agree in good faith on a reasonable reserve amount, the
principal amount in this clause (ii) shall equal the aggregate amount claimed by
the CHC Indemnitees in all CHC Claim Notices delivered to the Members’
Representative on or prior to the Settlement Date that CHC and the Members’
Representative have not resolved as of the Settlement Date).  Thereafter, CHC
shall issue to the Skyline Members, within five (5) Business Days following the
date on which any CHC Claim Notice referred to in clause (ii) above is finally
resolved, in accordance with Article VII, against any CHC Indemnitee, an
aggregate principal amount of Convertible Debentures, dated the Closing Date,
having a Value equal to the amount of the applicable CHC Claim Notice, such
Convertible Debentures to be issued in the names and percentages set forth in
Section 1.7(a)(i) of the Consideration Spreadsheet.  

 

(c)       No Further Ownership Rights in Skyline Units.   All Closing
Consideration and the Escrow Debenture issued and delivered on the Closing Date
pursuant to Section 1.7(a)(i) in accordance with the terms hereof shall be
deemed to have been issued at the Effective Time in full satisfaction of all
rights pertaining to the Skyline Units outstanding on the Closing Date. From and
after the Effective Time, the transfer books of Skyline shall be closed and
there shall be no further registration of transfers on the transfer books of the
Surviving Company of the Skyline Units that were outstanding immediately prior
to the Effective Time.

 

(d)       Representative Amount. At the Closing, CHC shall deposit, or cause to
be deposited, with the Members’ Representative, by wire transfer of immediately
available funds to an account designated by the Members’ Representative prior to
Closing, $50,000 (the “Representative Amount”). The Representative Amount shall
be used for the purposes set forth in Section 7.5. The Representative Amount
will be deducted from the payments that would otherwise be payable to the
Skyline Members on a pro rata basis as shown in Section 1.7(d) of the
Consideration Spreadsheet. To the extent any amount becomes payable out of the
Representative Amount to the Skyline Members pursuant to Section 7, the Members’
Representative shall cause such amount to be paid to the Skyline Members on a
pro rata basis as shown in Section 1.7(d) of the Consideration Spreadsheet.

 

(e)       Withholding Rights.  Each of the Surviving Company, Merger Sub and CHC
shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to any holder of Skyline Units such amounts
as the Surviving Company, Merger Sub or CHC, as applicable, is required to
deduct and withhold pursuant to the applicable rules under the Code, or any
provision of state, local or foreign Tax Law. To the extent that amounts are so
withheld or deducted in accordance with the provisions of this Section ‎1.7(e),
and are timely paid to the applicable Governmental Authority in accordance with
applicable Law, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the holder of the Skyline Units in respect of
which such deduction and withholding was made by the Surviving Company, Merger
Sub or CHC, as applicable. Notwithstanding anything in this Agreement to the
contrary, in the event the Surviving Company, Merger Sub or CHC (or any
Affiliate thereof) determines that withholding or deduction is required pursuant
to applicable tax Law with respect to any payment required to be made under this
Agreement to any holder of Skyline Units, the paying party shall provide such
holder with a written notice of its intent to withhold or deduct from such
payment as soon as reasonably practicable (and, in any case, with sufficient
time to allow such holder to prepare and produce any documentation to eliminate
or reduce such withholding or deduction). In connection with the foregoing, the
Members’ Representative shall deliver to CHC prior to the Closing a duly
completed and executed IRS Form W-9 from each holder of Skyline Units.

 



4

 

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SKYLINE

 

Skyline hereby represents and warrants to CHC, subject to such exceptions as are
specifically disclosed in the disclosure letter supplied by Skyline to CHC,
dated as of the Agreement Date (the “Skyline Disclosure Letter”), as follows:

 

2.1       Organization and Qualification; No Subsidiaries.

 

(a)       Skyline is a limited liability company duly organized, validly
existing and in good standing under the Laws of Colorado and has the requisite
limited liability company power and authority to own, lease and operate its
assets and properties and to carry on its business as it is now being conducted.
Skyline is in possession of all franchises, grants, authorizations, licenses,
permits, easements, consents, certificates, approvals and orders (“Skyline
Approvals”) necessary to own, lease and operate the properties it purports to
own, operate or lease and to carry on its business as it is now being conducted,
except where the failure to have such Skyline Approvals would not, individually
or in the aggregate, have or reasonably be expected to have a Skyline Material
Adverse Effect. Skyline is duly qualified or licensed as a foreign limited
liability company to do business, and is in good standing, in each jurisdiction
where the character of the properties owned, leased or operated by it or the
nature of its activities makes such qualification or licensing necessary, except
for such failures to be so duly qualified or licensed and in good standing that
would not, either individually or in the aggregate, have or reasonably be
expected to have a Skyline Material Adverse Effect.

 

(b)       No Subsidiaries. Skyline has no subsidiaries and owns no debt, equity
or other similar interest in any other Person. Skyline has not agreed, nor is
Skyline obligated to make, and nor is Skyline bound by, any written, oral or
other agreement, contract, sub-contract, lease, binding understanding,
instrument, note, option, warranty, purchase order, license, sub-license,
insurance policy, benefit plan, commitment, or undertaking of any nature, under
which it may become obligated to make, any future investment in or capital
contribution to any other Person. Skyline does not directly or indirectly own
any equity or similar interest in, or any interest convertible, exchangeable or
exercisable for any equity or similar interest in, any other Person.

 

2.2       Articles of Organization and Operating Agreement. Skyline has
previously furnished or made available to CHC complete and correct copies of
Skyline’s organizational documents (e.g., articles of organization and operating
agreement), as amended to date. Such organizational documents are in full force
and effect. Skyline is not in violation of any of the provisions of its
organizational documents in any material respect.

 



5

 

 

2.3       Units of Skyline.  

 

(a)       Skyline Units will be issued and outstanding as of the Closing Date as
set forth on Schedule 2.3(a), which Skyline Units are of the class and are held
by the Persons listed on Schedule 2.3(a) of the Skyline Disclosure Letter (the
“Skyline Cap Table”).

 

(b)       Except as set forth on Schedule 2.3(b) of the Skyline Disclosure
Letter or in the Skyline Cap Table, Skyline has no Derivative Security issued
and outstanding, or any other obligation of any type pursuant to which any
Person has any right to acquire or receive any equity interests in Skyline.

 

(c)       All outstanding Skyline Units have been issued and granted in
compliance in all material respects with: (i) all applicable domestic or foreign
statutes, laws, rules, regulations or ordinances (each a “Law”) applicable to
the issuance and sale of securities, and any domestic or foreign judgments,
decrees, orders, writs, permits or licenses (each an “Order”) or otherwise put
into effect by or under the authority of any Governmental Entity; and (ii) all
requirements set forth in applicable Contracts, including the Skyline Operating
Agreement.

 

(d)       There are no registration rights and there is no voting trust, proxy,
rights plan, antitakeover plan or other agreement or understanding to which
Skyline is a party or by which it is bound with respect to any equity security
of any class of Skyline.

 

(e)       The outstanding Skyline Units are uncertificated.

 

(f)       The allocation of the Merger Consideration among the Skyline Members
in the Consideration Spreadsheet has been approved by the Skyline Members in
accordance with the Skyline Operating Agreement and no Skyline Member has any
claim against Skyline in respect of such allocation.

 

2.4       Authority Relative to this Agreement. Skyline has all necessary power
and authority to execute and deliver this Agreement and all other Transaction
Documents to which it is a party (the “Skyline Transaction Documents”) and to
perform its obligations hereunder and thereunder and, subject to obtaining
Skyline Members’ Approval, to consummate the Contemplated Transactions. The
execution and delivery of this Agreement and the Skyline Transaction Documents
by Skyline and the consummation by Skyline of the Contemplated Transactions have
been duly and validly authorized by all necessary organizational action on the
part of Skyline and no other organizational proceedings on the part of Skyline
are necessary to authorize this Agreement and the Skyline Transaction Documents
or to consummate the transactions so contemplated. This Agreement and the
Skyline Transaction Documents have been duly and validly executed and delivered
by Skyline and, assuming the due authorization, execution and delivery by the
other parties thereto, constitute the legal and binding obligation of Skyline,
enforceable against Skyline in accordance with their respective terms, subject
to: (i) the effect of bankruptcy, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting the enforcement of
creditor’s rights generally; and (ii) general equitable principles (whether
considered in a proceeding in equity or at law).

 



6

 

 

2.5       No Conflict; Required Filings and Consents.

 

(a)       The execution and delivery of this Agreement and the Skyline
Transaction Documents by Skyline do not, and the performance of this Agreement
and the Transaction Documents by Skyline will not: (i) conflict with or violate
the organizational documents of Skyline; (ii) subject to obtaining the consents,
approvals, authorizations and permits and making the registrations, filings and
notifications set forth in Section ‎‎2.5‎(a) of the Skyline Disclosure Letter,
conflict with or violate any Law applicable to Skyline or by which its
properties are bound or affected; (iii) except as set forth in Section ‎2.5(a)
of the Skyline Disclosure Letter, result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or impair Skyline’s rights or alter the rights or obligations of
any third party under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any of
the properties or assets of Skyline pursuant to, any material Contract to which
Skyline is a party or by which Skyline or any of its properties are bound or
affected; or (iv) other than as set forth in the provisions of this Agreement or
in Section ‎2.3 of the Skyline Disclosure Letter, cause the acceleration of any
vesting of any awards for or rights to Skyline Units or the payment of or the
acceleration of payment of any change in control, severance, bonus or other cash
payments or issuance of Skyline Units, except in the case of clauses (ii) and
(iii), to the extent such conflict, violation, breach, default, impairment or
other effect would not, individually or in the aggregate, reasonably be expected
to have a Skyline Material Adverse Effect.

 

(b)       The execution and delivery of this Agreement and the Skyline
Transaction Documents by Skyline does not, and the performance of this Agreement
and the Skyline Transaction Documents by Skyline will not, require any consent,
approval, authorization or permit of, or registration, filing with or
notification to, any court, federal, state, local or foreign government or
political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (each, a
“Governmental Entity” and, collectively, “Governmental Entities”), except for:
(i) applicable requirements, if any, of the Securities Act of 1933, as amended
(the “Securities Act”), the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and U.S. state securities laws (“Blue Sky Laws”); (ii) the
filing and recordation of the Articles of Merger as required by the CLLCA, as
applicable; and (iii) such consents, approvals, authorizations, permits,
registrations, filings or notifications as are set forth in Section 2.5(a) of
the Skyline Disclosure Letter or which, if not obtained or made, would not have
a Skyline Material Adverse Effect.

 

(c)       On the basis of the certificates or acknowledgements executed by the
members and the holders of Derivative Securities of Skyline, to the Knowledge of
Skyline, there are not more than 35 holders of Skyline Units or Skyline
Derivative Securities that are not an “accredited investor” as such term is
defined under Regulation D promulgated under the Securities Act; provided that
the representation with respect to the holders of the Derivative Securities of
Skyline shall only be to the extent that the issuance of the CHC Term Notes or
CHC Convertible Debentures to the holders of Derivative Securities of Skyline is
required to qualify for an exemption from the registration requirements under
Section 5 of the Securities Act.

 

2.6       Financial Statements.

 

(a)       Skyline is not required to file any reports or documents with the SEC.

 

(b)       The unaudited interim consolidated financial statements of Skyline as
of and for the annual period ending December 31, 2019 and the quarter ended June
30, 2020, including, in each case, the notes, if any, thereto (collectively, the
“Skyline Financial Statements”) attached Section 2.6 of the Skyline Disclosure
Letter: (i) fairly present (subject, in the case of the unaudited interim
financial statements, to normal year-end audit adjustments (which are not
expected to be, individually or in the aggregate, materially adverse to Skyline)
and the absence of complete footnotes) in all material respects the financial
position of Skyline as at the respective dates thereof and the results of its
operations and cash flows for the respective periods then ended; and (ii) were
compiled from, and are consistent with, the books and records of Skyline, which
books and records are accurate and complete in all material respects.

 



7

 

 

(c)       Skyline is not a party to, nor does Skyline have any commitment to
become a party to, any joint venture, off balance sheet partnership or any
similar Contract (including any Contract or arrangement relating to any
transaction or relationship between or among Skyline, on the one hand, and any
unconsolidated Affiliate, including any structured finance, special purpose or
limited purpose entity or Person, on the other hand, or any “off balance sheet
arrangements” (as defined in Item 303(a) of Regulation S-K under the Exchange
Act)), where the result, purpose or intended effect of such Contract is to avoid
disclosure of any material transaction involving, or material Liabilities of,
Skyline in Skyline’s financial statements.

 

(d)       Skyline does not currently have outstanding (and will not have
outstanding on the Closing Date) any “extensions of credit” (within the meaning
of Section 402 of the Sarbanes-Oxley Act of 2002 (including the rules and
regulations promulgated thereunder, the “Sarbanes-Oxley Act”)) to directors or
executive officers (as defined in Rule 3b-7 under the Exchange Act) of Skyline.

 

2.7       Compliance; Permits.

 

(a)       Except as set forth in Section ‎2.7(a) of the Skyline Disclosure
Letter, Skyline is not in conflict with, or in default or violation of: (i) any
Law or Order applicable to Skyline, or by which any of its respective properties
is bound or affected; or (ii) any Contract to which Skyline is a party or by
which Skyline or any of its respective properties is bound or affected, except
for any conflicts, defaults or violations of such Laws, Orders or Contracts that
(individually or in the aggregate) would not have or reasonably be expected to
have a Skyline Material Adverse Effect. No Governmental Entity has indicated in
writing to Skyline an intention to conduct an investigation or review against
Skyline, and, to the Knowledge of Skyline, no investigation or review by any
Governmental Entity is pending or threatened against Skyline.

 

(b)       Skyline holds all permits, licenses, variances, exemptions, orders and
approvals from Governmental Entities which are material to operation of the
business of Skyline as currently conducted (collectively, the “Skyline
Permits”). To the Knowledge of Skyline, Skyline is in compliance in all material
respects with the terms of each of the Skyline Permits applicable to it.

 

2.8       No Undisclosed Liabilities. Except for matters reflected or reserved
against in the balance sheet as of June 30, 2020 included in the Skyline
Financial Statements or as disclosed in Section ‎2.8 of the Skyline Disclosure
Letter or with respect to fees and expenses of third parties engaged in
connection with the Merger and the transactions contemplated by this Agreement,
Skyline has not at such date, and has not incurred since such date, any
Liabilities, except Liabilities or obligations which were incurred in the
Ordinary Course of Business consistent with past practice (none of which is a
Liability for breach of contract, breach of warranty, tort, infringement or a
Legal Action for environmental Liability), or Liabilities which, in the
aggregate would not be reasonably expected to have an aggregate obligation
amount in excess of $100,000.

 



8

 

 

2.9       Absence of Certain Changes or Events. Since June 30, 2020, except as
described in Section ‎2.9 of the Skyline Disclosure Letter or pursuant to this
Agreement, Skyline has not:

 

(a)       sold or transferred (including licensed) or otherwise disposed of any
material portion of its assets or properties that would be material to Skyline,
except for sales or transfers in the Ordinary Course of Business consistent with
past practice;

 

(b)       suffered any material loss, or any material interruption in use, of
any material assets or property on account of fire, flood, riot, strike or other
hazard or act of God that is not covered by insurance;

 

(c)       suffered any change to its businesses, other than in the Ordinary
Course of Business consistent with past practice, which has had, or would
reasonably be expected to have, a Skyline Material Adverse Effect;

 

(d)       entered into any Contract that would constitute a Skyline Material
Agreement, other than in the Ordinary Course of Business consistent with past
practice;

 

(e)       terminated or materially modified, waived any material right under or
cancelled any Skyline Material Agreement or waived any material right with
respect to any of the items disclosed in Section ‎2.18 of the Skyline Disclosure
Letter;

 

(f)       incurred any Liens on any material assets or property, or any losses,
damages, deficiencies, Liabilities, except for Liabilities incurred in the
Ordinary Course of Business consistent with past practice which are not material
to its businesses;

 

(g)       granted any registration rights with respect to any of its securities;

 

(h)       paid or declared any dividends or other distributions on its equity
securities of any class or issued, purchased or redeemed any of its equity
securities of any class;

 

(i)       transferred, assigned or granted any license or sublicense of any
material rights under, or with respect to, items disclosed in Section ‎2.17 of
the Skyline Disclosure Letter, other than in the Ordinary Course of Business
consistent with past practice;

 

(j)       made any material capital expenditures;

 

(k)       split, combined or reclassified any units of its equity securities;

 

(l)       made any capital investment in, or any loan to, any other Person;

 

(m)       amended any of its organizational or constituent documents;

 

(n)       paid any bonuses to, or materially increased any bonuses, salaries, or
other compensation to, any director, officer, or employee except in the Ordinary
Course of Business consistent with past practice;

 

(o)       made any payments to any Related Party other than as described in
Section  ‎2.21 of the Skyline Disclosure Letter and other than wages and
benefits that are in the ordinary course and consistent with past practice.

 

(p)       adopted, modified or increased payments or benefits to any Person
other than for regular annual raises that are consistent with past practices;

 



9

 

 

(q)       entered into, terminated, or received notice of termination of any (a)
license, distributorship, dealer, sales representative, joint venture, credit or
similar agreement, or (b) Contract or transaction involving a total remaining
commitment of at least $100,000;

 

(r)       materially changed any accounting method, assumption or period, made,
changed or revoked any material Tax election, filed an income or other material
Tax Return in a jurisdiction in which a Tax Return was not previously filed,
failed to file any income or other material Tax Return when due (taking into
account extensions of time to file), consented to any extension or waiver of the
limitations period applicable to any material Tax claim or assessment, entered
into a closing agreement, or settled any administrative or judicial proceeding
related to Taxes;

 

(s)       changed any of the material terms in any material respect for the
license of its products and services;

 

(t)       instituted, settled or compromised any Legal Actions pending or
threatened before any arbitrator, court or other Governmental Entity involving
the payment of monetary damages of any amount exceeding $50,000 in the
aggregate; or

 

(u)       agreed or committed, whether orally or in writing, to do any of the
foregoing.

 

2.10 Absence of Litigation. Except as otherwise provided in Section ‎2.10 of the
Skyline Disclosure Letter, to the Knowledge of Skyline, there are no Legal
Actions pending or threatened against Skyline, or any properties or rights of
Skyline, before any Governmental Entity, including, for the avoidance of doubt,
the SEC.

 

2.11       Employee Benefit Plans.

 

(a)       Employee Plans.

 

(i)       Other than those plans, policies or programs required to be maintained
by applicable law, Section ‎2.11(a) of the Skyline Disclosure Letter lists each
“employee benefit plan,” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and all other pension,
retirement, supplemental retirement, deferred compensation, excess benefit,
profit sharing, bonus, incentive, stock purchase, stock ownership, stock option,
stock appreciation right, profits interest, employment, severance, salary
continuation, termination, change-of-control, health, life, disability, group
insurance, vacation, holiday and fringe benefit plan, program, contract, or
arrangement (whether written or unwritten, qualified or nonqualified, funded or
unfunded and including any that have been frozen or terminated) maintained,
contributed to, or required to be contributed to, by:

 

(A)       Skyline; or

 

(B)       any trade or business (whether or not incorporated) which is a member
of a controlled group or which is under common control with Skyline within the
meaning of Sections 414(b), 414(c), 414(m) or 414(o) of the Code (a “Skyline
ERISA Affiliate”), under which Skyline or any Skyline ERISA Affiliate has any
Liability with respect to any current or former employee, director, officer or
independent contractor of Skyline (the “Skyline Plans”).

 



10

 

 

(ii)       To Skyline’s Knowledge, Skyline has made available to CHC, as
applicable:

 

(A)       correct and complete copies of all documents embodying each Skyline
Plan including (without limitation) all amendments thereto, all related trust
documents, and all material written agreements and contracts relating to each
such Skyline Plan (or, in the case of any unwritten Skyline Plan, a written
summary of the material provisions of such plan or agreement);

 

(B)       the three (3) most recent annual reports (Form Series 5500 and all
schedules and financial statements attached thereto), if any, required under
ERISA or the Code in connection with each Skyline Plan;

 

(C)       the most recent summary plan description together with the
summary(ies) of material modifications thereto, if any, required under ERISA
with respect to each Skyline Plan;

 

(D)       all IRS determination, opinion, notification and advisory letters;

 

(E)       all material correspondence to or from any Governmental Entity
relating to any Skyline Plan;

 

(F)       to the extent available, all discrimination tests for each Skyline
Plan for the most recent three (3) plan years;

 

(G)       the most recent annual actuarial valuations and/or periodic
accounting, if any, prepared for each Skyline Plan;

 

(H)       all material written agreements and contracts relating to each Skyline
Plan, including, but not limited to, administrative service agreements, group
annuity contracts and group insurance contracts;

 

(I)       all material communications generally distributed to all employees or
former employees within the last three (3) years relating to any amendments,
terminations, establishments, increases or decreases in benefits, acceleration
of payments or vesting schedules or other events which would result in any
material Liability under any Skyline Plan or proposed Skyline Plan; and

 

(J)       all policies pertaining to fiduciary liability insurance covering the
fiduciaries for each Skyline Plan.

 

(b)       To Skyline’s Knowledge, each member of Skyline and each Skyline ERISA
Affiliate is in compliance in all material respects with the provisions of
ERISA, the Code and all statutes, orders, rules and regulations (foreign or
domestic) applicable to the Skyline Plans. To Skyline’s Knowledge, each Skyline
Plan is and has been maintained, operated and administered in compliance in all
material respects with its terms and any related documents or agreements and the
applicable provisions of ERISA, the Code and all statutes, orders, rules and
regulations (foreign or domestic) which are applicable to such Skyline Plans.

 



11

 

 

(c)       No Legal Action (excluding individual claims for benefits incurred in
the normal operation of each Skyline Plan) has been brought, or, to the
Knowledge of Skyline, is threatened, against or with respect to any such Skyline
Plan. No member of Skyline has received any correspondence from the IRS or the
DOL regarding, and, to the Knowledge of Skyline, there are no audits, enquiries
or proceedings pending or, threatened by the IRS or the DOL with respect to any
Skyline Plans. All contributions, reserves or premium payments required to be
made or accrued as of the Closing Date to the Skyline Plans have or will have
been timely made or accrued.

 

(d)       Any Skyline Plan intended to be qualified under Section 401(a) of the
Code and each trust intended to qualify under Section 501(a) of the Code has
obtained (or has an outstanding application for or, in the case of a prototype
plan, is entitled to rely upon) a favorable determination, notification,
advisory and/or an opinion letter, as applicable, as to its qualified status
from the IRS, and, to the Knowledge of Skyline, nothing has occurred with regard
to each such pension plan and the related trusts that could jeopardize such
qualified status and exemption from taxation under Section 501(a) of the Code.
Skyline does not have any plan or commitment to establish any new Skyline Plan,
to materially modify any Skyline Plan (except to the extent required by Law or
to conform any such Skyline Plan to the requirements of any applicable Law, in
each case as previously disclosed to CHC in writing, or as required by this
Agreement), or to enter into any new Skyline Plan.

 

(e)       No Skyline Plan is now or at any time has been subject to Part 3,
Subtitle B of Title I of ERISA or Title IV of ERISA. Neither Skyline nor any
Skyline ERISA Affiliate has ever contributed to or been required to contribute
to any “multiemployer plan” (within the meaning of Section 3(37) of ERISA) and
neither Skyline nor any Skyline ERISA Affiliate has any Liability (contingent or
otherwise) relating to the withdrawal or partial withdrawal from a multiemployer
plan. Skyline is not subject to any Liability or penalty under Section 4975
through 4980B of the Code or Title I of ERISA (other than routine claims for
benefits under any Skyline Plan). No “prohibited transaction,” within the
meaning of Section 4975 of the Code or Sections 406 and 407 of ERISA, and not
otherwise exempt under Section 408 of ERISA, has occurred with respect to any
Skyline Plan that would reasonably be expected to impose a material Liability on
Skyline.

 

(f)       Skyline does not have and is not required to have any International
Employee Plans.

 

(g)       Skyline and, to the Knowledge of Skyline, each Skyline ERISA Affiliate
have complied in all material respects with the notice and continuation coverage
requirements of Section 4980B of the Code and the regulations thereunder
(“COBRA”). None of the Skyline Plans promises or provides retiree medical or
other retiree welfare benefits to any Person except as required by applicable
Law, and Skyline has not represented, promised or contracted (whether in oral or
written form) to provide such retiree benefits to any employee, former employee,
director, consultant or other Person, except to the extent required by Law.

 

(h)       Except as set forth in Section ‎2.11(h) of the Skyline Disclosure
Letter or in this Agreement, neither the execution and delivery of this
Agreement or the Skyline Transaction Documents nor the consummation of the
Contemplated Transactions, solely by themselves, will: (i) result in any payment
(including severance, unemployment compensation, golden parachute, bonus or
otherwise) becoming due to any member, director or employee of Skyline under any
Skyline Plan or otherwise; (ii) increase any benefits otherwise payable by
Skyline to any employee or service provider; (iii) limit the right to merge,
amend or terminate any Skyline Plan; or (iv) result in the acceleration of the
time of payment or vesting of any such benefits.

 



12

 

 

(i)       No payment or benefit that will or may be made by Skyline or its ERISA
Affiliates with respect to any employee, former employee, director, officer or
independent contractor of Skyline under an arrangement existing prior to the
Closing, either alone or in conjunction with any other payment, event or
occurrence, (X) will or would reasonably be characterized as an “excess
parachute payment” under Section 280G of the Code as a result of the
transactions contemplated by this Agreement or (Y) will not be fully deductible
as a result of Section 162(m) of the Code as a result of circumstances existing
prior to the Closing. There is no Contract to which Skyline is a party or by
which it is bound to compensate any individual for excise taxes paid pursuant to
Section 4999 of the Code.

 

(j)       Section ‎2.11(j) of the Skyline Disclosure Letter sets forth the name,
title (or job description) and current annual salary of all employees of
Skyline.

 

(k)       Except as would not reasonably be expected to result in a material
liability to Skyline, each Skyline Plan that constitutes a “non-qualified
deferred compensation plan” within the meaning of Section 409A of the Code
complies in both form and operation with the requirements of Section 409A of the
Code so that no amounts paid pursuant to any such Skyline Plan is subject to tax
under Section 409A of the Code.

 

(l)       Skyline and each Skyline ERISA Affiliate has, for purposes of each
Skyline Plan, correctly classified all individuals performing services for
Skyline as common law employees, leased employees, independent contractors or
agents, as applicable.

 

2.12       Labor Matters.

 

(a)       Skyline is not a party to any collective bargaining agreement or other
labor union contract applicable to Persons employed by Skyline nor does Skyline
know of any activities or proceedings of any labor union to organize any such
employees. Skyline does not have any Knowledge of any strikes, slowdowns, work
stoppages or lockouts, or threats thereof, by or with respect to any employees
of Skyline.

 

(b)       Except as disclosed in Section ‎2.12(b) of the Skyline Disclosure
Letter, during the past three (3) years: (i) Skyline is and has been in material
compliance with all applicable Laws with respect to labor and employment,
including, without limitation, Laws with respect to fair employment practices,
discrimination, immigration and naturalization, retaliation, work place safety
and health, unemployment compensation, workers’ compensation, affirmative
action, terms and conditions of employment and wages and hours; (ii) to the
Knowledge of Skyline, there have been no Legal Actions pending before any
Governmental Entity, or threats thereof with respect to labor and employment
matters, including Legal Actions between Skyline (on the one hand) and any of
the current or former employees or current or former workers of Skyline (on the
other hand); (iii) there have been no written notices of charges of
discrimination in employment or employment practices for any reason or
noncompliance with any other Law with respect to labor or employment that have
been asserted, or, to the Knowledge of Skyline, overt threats thereof, before
the United States Equal Employment Opportunity Commission or any other
Governmental Entity; (iv) Skyline has not been a party to, or otherwise bound
by, any consent decree or settlement agreement with, or citation by, any
Governmental Entity relating to the current or former employees or employment
practices; and (v) to the Knowledge of Skyline, Skyline has not been subject to
any audit or investigation by the Occupational Safety and Health Administration,
the DOL, or other Governmental Entity with respect to labor or employment Laws
or with respect to the employees of Skyline, or subject to fines, penalties, or
assessments associated with such audits or investigations.

 



13

 

 

(c)       To the Knowledge of Skyline, all of the employees of Skyline are: (i)
United States citizens or lawful permanent residents of the United States; (ii)
aliens whose right to work in the United States is unrestricted; or (iii) aliens
who have valid, unexpired work authorizations issued by the United States
government.

 

(d)       To the Knowledge of Skyline, Skyline has properly treated all
individuals performing rendered services to Skyline as employees, leased
employees, independent contractors or agents, as applicable, for all federal,
state, local and foreign Tax purposes. Within the last six (6) years there has
been no determination by any Governmental Entity that any service provider
treated by Skyline as an independent contractor should have been treated as an
employee of Skyline.

 

2.13       Restrictions on Business Activities. There is no agreement,
commitment, judgment, injunction, order or decree binding upon Skyline or to
which Skyline is a party which has or would reasonably be expected to have the
effect, in any material respect, of prohibiting or impairing any present
business practice of Skyline, any acquisition of property by Skyline or the
conduct of business by Skyline as currently conducted.

 

2.14       Title to Property.

 

(a)       Skyline owns no real property. Section ‎2.14 of the Skyline Disclosure
Letter identifies by street address all real property leased or subleased by
Skyline (the “Skyline Leased Real Estate”). All Skyline Leased Real Estate is
leased or licensed to Skyline pursuant to written leases or Contracts, complete
and accurate copies of which have been previously delivered or made available to
CHC (collectively the “Skyline Leases”). Skyline has a valid leasehold interest
in Skyline Leased Real Estate, free and clear of all Liens. Skyline has not
subleased any Skyline Leased Real Estate. Skyline Leased Real Estate is not
subject to any third-party licenses, concessions, leases or tenancies of any
kind, except as indicated on Section ‎2.14 of the Skyline Disclosure Letter.
Skyline Leases are in full force and effect. To the Knowledge of Skyline, there
are no defaults in any material respect on the part of any landlord,
sublandlord, licensor or Skyline under the Skyline Leases. Skyline has performed
in all material respects all of the obligations on its part to be performed
under the Skyline Leases. No written consent of any landlord or sublandlord or
any licensor under Skyline Leases is required or necessary in order to
consummate the transactions contemplated by this Agreement and the Skyline
Transaction Documents except as otherwise provided in Section ‎2.14 of the
Skyline Disclosure Letter.

 

(b)       Skyline has not received written notice that the use or occupancy of
Skyline Leased Real Estate violates in any material respect any covenants,
conditions or restrictions that encumber such property, or that any such
property is subject to any restriction for which any material permits necessary
to the current use thereof have not been obtained.

 

(c)       There are no pending or, to the Knowledge of Skyline, threatened,
condemnation proceedings with respect to any material portion of Skyline Leased
Real Estate.

 

2.15       Taxes. Except as disclosed on Schedule 2.15:

 

(a)       Definition of Taxes.  For all purposes of and under this Agreement,
“Tax” or “Taxes” refers to any and all federal, state, local and foreign taxes,
assessments and other governmental charges, duties and impositions relating to
taxes, including taxes based upon or measured by gross receipts, income,
profits, sales, use and occupation, and value added, ad valorem, transfer,
franchise, withholding, payroll, recapture, employment, excise and property
taxes, together with all interest, penalties, backup withholding and additions
imposed with respect to such amounts.

 



14

 

 

(b)       Tax Returns and Audits. Except as may be disclosed by Skyline in
Section ‎2.15 of the Skyline Disclosure Letter:

 

(i)       Skyline has timely filed all material federal, state, local and
foreign returns, declarations, estimates, information statements and reports
(including any schedule or attachment thereto) relating to Taxes (“Tax Returns”)
required to be filed by Skyline, in all the jurisdictions in which it is or was
required to file. Such Tax Returns are true and correct in all material
respects, have been completed in all material respects in accordance with
applicable Law, and all Taxes shown to be due on such Tax Returns have been
paid.

 

(ii)       Skyline has delivered or made available to CHC correct and complete
copies of all Tax Returns (including extensions thereof), examination reports,
statements of deficiencies assessed against or agreed to by Skyline, and other
material correspondence with Taxing authorities filed or received with respect
to periods beginning on or after January 1, 2017. There are no liens for Taxes
(other than Taxes not yet due and payable or the amount or validity of which is
being contested in good faith and for which adequate reserves have been
established) upon any assets of Skyline or its stock. All Taxes not yet due and
payable have been properly accrued on the books of Skyline, and adequate
reserves have been established therefor; the charges, accruals and reserves for
Taxes provided for on the financial statements delivered to CHC are adequate in
all material respects.

 

(iii)       There is no Tax deficiency outstanding, proposed in a writing
delivered to Skyline or assessed against Skyline by a Taxing authority, nor has
Skyline executed any unexpired waiver or extension of any statute of limitations
for the assessment, reassessment or collection of any Tax, and no power of
attorney granted by Skyline with respect to any Taxes is currently in force.

 

(iv)       No Tax audits or other administrative proceedings or court
proceedings are presently pending or in progress with regard to any Taxes or Tax
Returns of Skyline.

 

(v)       Skyline has not been a member of any consolidated, combined or unitary
group for federal, state, local or foreign Tax purposes. Skyline has no
liability for Taxes of any Person under Treasury Regulation Section 1.1502-6 (or
any corresponding provision of state, local or foreign Law), as transferee or
successor, by contract or otherwise. Skyline has not been a party to any joint
venture, partnership or other arrangement that could be treated as a partnership
for federal income Tax purposes (apart from Skyline’s own classification as a
partnership for federal income tax purposes). Skyline has not made an election
pursuant to Treasury Regulations Section 301.7701-3 (or any comparable provision
of any state, local or foreign Law) to be treated as an association taxable as a
corporation for U.S. federal income tax purposes.

 

(vi)       Skyline has (i) withheld all Taxes required to be withheld from its
employees, agents, contractors and nonresident members and remitted such amounts
to the proper agencies; (ii) paid all required employer contributions and
premiums and (iii) filed all Tax Returns with respect to employee income tax
withholdings, Social Security and unemployment taxes and premiums, and other
payroll Taxes, all in compliance with the withholding Tax provisions of
applicable Tax laws.

 



15

 

 

(vii)       Skyline has not entered into any closing agreement which affects any
Taxes of Skyline for any taxable year ending after the Closing Date. Skyline is
not a party to any Tax sharing, Tax indemnity, Tax allocation agreement or
similar arrangement for the sharing of Tax liabilities or benefits (other than
customary Tax indemnifications contained in credit or other commercial
agreements the primary purpose of which agreements does not relate to Taxes).

 

(viii)       Skyline has not agreed to, and is not required to, make any
adjustment by reason of a change in accounting method that affects any taxable
year ending after the Closing Date (other than changes required by the Merger).
No Taxing authority has proposed to Skyline any such adjustment or change in
accounting methods that affects any taxable year ending after the Closing Date.
Skyline does not have any application pending with any Taxing authority
requesting permission for any changes in accounting methods that relate to its
business or operations and that affects any taxable year ending after the
Closing Date.

 

(ix)       No asset of Skyline is “tax exempt use property” under Code Section
168(h). No portion of the cost of any asset of Skyline has been financed
directly or indirectly from the proceeds of any tax-exempt state or local
government obligation described in Code Section 103(a).

 

(x)       None of the assets of Skyline is property that Skyline is required to
treat as being owned by any other person pursuant to the safe harbor lease
provision of former Code Section 168(f)(8).

 

(xi)       No written claim has been made by a Taxing authority that Skyline has
not properly paid Taxes or filed Tax Returns in a jurisdiction in which Skyline
does not file a Tax Return.

 

(xii)       In the past five (5) years, Skyline has not been a party to a
transaction that has been reported as a reorganization within the meaning of
Code Section 368 or distributed a corporation (or been distributed) in a
transaction that is reported to qualify under Code Section 355 or Section 356.

 

(xiii)       Skyline has not engaged in any transaction which is a “listed
transaction” within the meaning of Income Tax Regulation Section 1.6011-4(b)(2),
or otherwise a “reportable transaction” for purposes of Code Section 6011, that
could affect the income Tax liability for any taxable year not closed by the
statute of limitations.

 

(c)       Section 2.9(r), Section 2.11, Section 2.12(d) and this Section 2.15
contain the sole and exclusive representations and warranties of Skyline
relating to Tax Matters, including compliance with and liabilities arising under
Tax Laws, and any claim for breach of representation with respect to Taxes shall
be based solely on the representations in Section 2.9(r), Section 2.11, Section
2.12(d) and this Section 2.15 and shall not be based on the representations set
forth in any other provision of this Agreement. CHC shall not be entitled to
rely on this Section 2.15 to determine the jurisdiction in which to file Tax
Returns in Post-Closing Tax Periods.

 



16

 

 

2.16       Environmental Matters.

 

(a)       To the Knowledge of Skyline, Skyline is in compliance, in all material
respects, with all applicable Environmental Laws and Environmental Permits.

 

(b)       Skyline is not required to hold any Environmental Permits for the
operation of its businesses.

 

(c)       To the Knowledge of Skyline, there is no Environmental Claim pending
or overtly threatened against Skyline nor is there any reasonable basis for any
such claim or any Liability, in each case, under any applicable Environmental
Law. 

 

2.17       Intellectual Property.

 

(a)       Section ‎2.17(a)(i) of the Skyline Disclosure Letter contains an
accurate and complete list of all Skyline Registered Intellectual Property
Rights, specifying as to each such Registered Intellectual Property Right, as
applicable: (i) the jurisdictions by or in which such Registered Intellectual
Property Right has been issued or registered or in which an application for such
issuance or registration has been filed; (ii) the registration or application
numbers thereof; and (iii) the date the Registered Intellectual Property Right
was granted or such application was filed. Section 2.17(ii) contains an accurate
and complete list of all Skyline Licensed Intellectual Property Rights,
specifying as to each such Licensed Intellectual Property Right, as applicable:
(i) the name and address of the licensor; and (ii) a brief description of the
technology licensed. Section ‎2.17(a)(iii) of the Skyline Disclosure Letter
contains an accurate and complete list of all Skyline Intellectual Property
Rights that are material to the business of Skyline, both owned and licensed.
Section ‎2.17(a) of the Skyline Disclosure Letter contains an accurate and
complete list of all material Computer Software that is owned, licensed, leased
or otherwise used in the business of Skyline, excluding (x) commercially
available “shrink-wrap” software, and (y) Computer Software that Skyline
receives as “free software,” “open source software” or under a similar licensing
or distribution model. Section ‎2.17(a) of the Skyline Disclosure Letter lists
all material Computer Software and service offerings that have been licensed,
sold, distributed or provided to third parties on or after January 1, 2016 under
which Skyline is obligated to provide maintenance or support (collectively,
“Skyline Products”). Skyline does not own or have any interest in any patents or
patent applications.

 

(b)       Section ‎2.17(b) of the Skyline Disclosure Letter lists all License
Agreements and Contracts under which Skyline has granted any third-party rights
that are exclusive, or exclusive of all other third parties, to use, sublicense,
resell or distribute any Skyline Intellectual Property Right. Section ‎2.17(b)
of the Skyline Disclosure Letter lists any material License Agreements and
Contracts under which (x) Skyline has deposited or is obligated to deposit
source code or other proprietary materials in escrow for the benefit of a third
party, or (y) a third party is or under any circumstances may be entitled to
receive source code directly from Skyline or from escrow.

 

(c)       Skyline is not a party to any License Agreements, forbearances to sue,
consents, judgments, orders or similar obligations, in each case, that restrict
the rights of Skyline to use or enforce any Skyline Intellectual Property
Rights.

 

(d)       Except as listed in Section ‎2.17(d), Skyline owns all right, title,
and interest, free and clear of all security interests and similar encumbrances,
in and to all Skyline Intellectual Property Rights. Except as listed in Section
‎2.17(d) of the Skyline Disclosure Letter, Skyline is listed in the records of
the appropriate United States, state or foreign agency as the sole owner for
each Skyline Registered Intellectual Property Right.

 



17

 

 

(e)       To the Knowledge of Skyline, Skyline’s Licensed Intellectual Property
Rights and Skyline Intellectual Property Rights together constitute all the
Intellectual Property Rights necessary to conduct the business of Skyline as
currently conducted. To Skyline’s Knowledge, the conduct of the business of
Skyline as such business is currently conducted, including the design,
development, marketing and sale of Skyline Products and services: (i) does not
infringe, misappropriate or otherwise violate the Intellectual Property Rights
of any third party; and (ii) does not constitute unfair competition or unfair
trade practices under the Laws in the United States.

 

(f)       Skyline has not received any written, or, to the Knowledge of Skyline,
oral, communications from any third party that claim that the operation of the
business of Skyline, or any act of Skyline, or any Skyline Product or service,
or the use of any Skyline Product or service, infringes, misappropriates or
otherwise violates the Intellectual Property Rights of any third party or
constitutes unfair competition or unfair trade practices under the Laws of any
jurisdiction. Skyline has not received any written communication from a third
party pursuant to which the third party offered Skyline a license to use any
technology or Intellectual Property Rights in order to avoid a claim of
infringement or misappropriation.

 

(g)       Skyline has not received written notice of, and there is no pending
or, to the Knowledge of Skyline, threatened, Legal Action by a third party
before any Governmental Entity in any jurisdiction challenging the ownership,
use, validity, enforceability or registrability of any Skyline Intellectual
Property Rights. There is no pending or, to the Knowledge of Skyline,
threatened, Legal Action relating to the business of Skyline before any
Governmental Entity in any jurisdiction challenging the ownership, use,
validity, enforceability, or registrability of any of Skyline’s Licensed
Intellectual Property Rights or the rights of Skyline to use or exploit any of
Skyline’s Licensed Intellectual Property Rights, in each case, other than as
would not be reasonably expected to result in a Skyline Material Adverse Effect.

 

(h)       To the Knowledge of Skyline but without investigation by or for
Skyline, no Person has infringed, misappropriated, or otherwise violated, or is
infringing, misappropriating, or otherwise violating, any Skyline Intellectual
Property Rights. Skyline has not brought any Legal Action against any
third-party alleging infringement, misappropriation or violation of Skyline
Intellectual Property Rights that remain unresolved. Skyline has the sole and
exclusive right to bring a Legal Action against a third party for infringement
or violation of Skyline Intellectual Property Rights.

 

(i)       To the Knowledge of Skyline, Skyline Intellectual Property Rights are
subsisting, in full force and effect, have not been cancelled or abandoned, have
not expired, and, with respect to Skyline Registered Intellectual Property
Rights only, are valid and enforceable. To the Knowledge of Skyline, neither
Skyline nor any of its officers, employees or agents have knowingly done, or
failed to do, any act or thing which may, after the Effective Time, materially
prejudice the validity or enforceability of any Skyline Intellectual Property
Rights. All necessary registration, maintenance and renewal fees in connection
with any Skyline Registered Intellectual Property Rights have been paid and all
necessary documents, recordations and certificates in connection with such
Skyline Registered Intellectual Property Rights have been filed with the
relevant patent, copyright, trademark or other authorities in the United States
or foreign jurisdictions, as the case may be, for the purposes of maintaining
such Skyline Registered Intellectual Property Rights.

 



18

 

 

(j)       Skyline has made commercially reasonable efforts to protect its trade
secrets and preserve their status as intellectual property under applicable Law.
Skyline’s practice is to require all employees, contractors and other parties
having access to such trade secrets to execute a proprietary
information/confidentiality agreement with Skyline.

 

(k)       Following the Effective Time, the Surviving Company will be permitted
upon its compliance with any notices or similar regulatory requirements to
exercise all of the rights of Skyline under such License Agreements or Contracts
to the same extent Skyline would have been able to had the Contemplated
Transactions not occurred and without the payment of additional amounts or
consideration other than ongoing fees, royalties or payments which Skyline would
otherwise be required to pay. The consummation of the Merger and the
Contemplated Transactions will not: (i) result in the breach, modification,
cancellation, termination, or suspension of any of Skyline’s License Agreements
or any Contract with any customer of Skyline, or give any Person (other than
Skyline) or a party to any of Skyline’s License Agreements or any Contract with
any customer of Skyline the right to do any of the foregoing; (ii) give rise to
a right by any third party to obtain, directly from Skyline or from escrow,
source code for Computer Software or other proprietary materials of Skyline;
(iii) result in the loss or impairment of Skyline’s ownership of or right to use
Skyline Intellectual Property Rights or Licensed Intellectual Property Rights;
or (iv) cause the Surviving Company or any of its Affiliates (x) to be bound by
any non-compete or other restriction on the operation of any business or (y) to
grant any rights or licenses to any Intellectual Property Rights of the
Surviving Company or any of its Affiliates to a third party (including, without
limitation, a covenant not to sue).

 

(l)       To Skyline’s Knowledge, since December 31, 2017, Skyline has complied
in all material respects with all applicable Laws and regulations relating to
privacy, data protection and the collection and use of personally identifiable
information gathered or accessed in the course of the operations of Skyline.
Skyline has complied in all material respects with all rules, policies and
procedures established by Skyline from time to time with respect to the
foregoing, if any. No claims are pending or, to Skyline’s Knowledge, threatened
or likely to be asserted, against Skyline by any Person alleging a violation of
such Person’s privacy, personal or confidentiality rights under any such Laws,
regulations, rules, policies or procedures. To Skyline’s Knowledge, the
consummation of the Merger and the Contemplated Transactions will not breach or
otherwise cause any violation of any such Laws, regulations, rules, policies or
procedures.

 

(m)       With respect to sensitive personally identifiable information, to
Skyline’s Knowledge, Skyline has taken all commercially reasonable steps
(including, without limitation, implementing and monitoring compliance with
adequate measures with respect to technical and physical security) to ensure
that the information is protected against loss and against unauthorized access,
use, modification, disclosure or other misuse. To the Knowledge of Skyline,
there has been no unauthorized access to or other misuse of that information.

 

2.18       Material Agreements. Section ‎2.18 of the Skyline Disclosure Letter
sets forth a list of all Skyline Material Agreements. All of the Skyline
Material Agreements are in full force and effect and constitute the valid, legal
and binding obligation of Skyline and, to the Knowledge of Skyline, constitute
the valid, legal and binding obligation of the other parties thereof,
enforceable against each such Person in accordance with its terms, subject to:
(i) the effect of bankruptcy, fraudulent conveyance, reorganization, moratorium
and other similar laws relating to or affecting the enforcement of creditor’s
rights generally; and (ii) general equitable principles (whether considered in a
proceeding in equity or at law). There are no material breaches or defaults by
Skyline under any of the Skyline Material Agreements or, to the Knowledge of
Skyline, events which with notice or the passage of time would constitute a
material breach or default by Skyline, and, to the Knowledge of Skyline, there
is no material breach or default from any other party under any of the Skyline
Material Agreements. Skyline has made available to CHC true and complete copies
of all Skyline Material Agreements, including all amendments thereto. All
consents and approvals required under the Skyline Material Agreements in order
for the Transactions to be consummated without a breach or default occurring
under the Skyline Material Agreements have been obtained and are in full force
and effect as of the Agreement Date.

 



19

 

 

2.19       Customers and Suppliers. Skyline has delivered or made available to
CHC a list identifying each customer of Skyline from which, for the twelve (12)
month period ended December 31, 2019, Skyline received revenue in excess of 
$100,000 for such period (collectively, “Skyline Major Customers”). Section
‎2.19 of the Skyline Disclosure Letter sets forth the names of the ten (10)
largest suppliers (by expenditure) to Skyline for the twelve (12) month period
ended December 31, 2019. Within the preceding twelve (12) months, Skyline has
not received written or, to the Knowledge of Skyline, oral, notice that any
Skyline Major Customer or supplier listed in Section ‎2.19 of the Skyline
Disclosure Letter has: (i) threatened to cancel, suspend or otherwise terminate,
or intends to cancel, suspend or otherwise terminate, any relationships of such
Person with Skyline; (ii) decreased materially or threatened to stop, decrease
or limit materially, or intends to modify materially its relationships with
Skyline; or (iii) intends to refuse to pay any amount due to Skyline or seek to
exercise any remedy against Skyline. Skyline has not, within the past twelve
(12) months, been engaged in any material dispute with any Skyline Major
Customer or supplier listed in Section ‎2.19 of the Skyline Disclosure Letter.
Skyline is in compliance in all material respects with the insurance
requirements set forth in its agreements with each of its customers.

 

2.20       Agreements with Regulatory Agencies. Skyline is not (a) subject to
any cease-and-desist or other Order issued by, (b) a party to any Contract,
consent agreement or memorandum of understanding with, (c) a party to any
commitment letter or similar undertaking to, (d) subject to any order or
directive by, (e) a recipient of any extraordinary supervisory letter from, and
(f) has not adopted any board resolutions at the request of  (each of clauses
(a)-(e) of this Section ‎2.20, a “Regulatory Agreement”), any Governmental
Entity that restricts the conduct of its business or that in any manner relates
to its management or its business, or would reasonably be expected, following
the Merger and the consummation of the Contemplated Transactions, to impair in
any material respect the Surviving Company’s ability to conduct the business of
Skyline after the Effective Time, as presently conducted. Skyline has not been
informed in writing by any Governmental Entity that such Governmental Entity is
considering issuing or requesting any Regulatory Agreement, except for any such
proposed Regulatory Agreements that, individually or in the aggregate, would not
have or reasonably be expected to result in a Skyline Material Adverse Effect.

 

2.21       Related Party Transactions. Other than in respect of Contracts,
interests related to employment or consulting or contracting in the Ordinary
Course of Business, with respect to options or warrants issued as shown on the
Skyline Cap Table, or as disclosed in Section ‎2.21 of the Skyline Disclosure
Letter, no Related Party is a party to any Contract with or binding upon Skyline
or any of its assets, rights or properties or has any interest in any property
owned by Skyline or has engaged in any transaction with any of the foregoing
within the last twelve (12) months or during the calendar year 2019.

 

2.22       Accounts Receivable. The accounts receivable of Skyline outstanding
at the Effective Time represent or will represent valid, bona fide claims
against debtors for sales or other charges arising from sales actually made or
services actually performed by Skyline in the Ordinary Course of Business and in
conformity in all material respects with the applicable purchase orders,
agreements and specifications, and such accounts receivable are not, to the
Knowledge of Skyline, subject to any material defenses, set-offs or
counterclaims. Skyline has performed in all material respects all obligations
with respect to such accounts receivable which it was obligated to perform.
Skyline will bill all unbilled receivables in the Ordinary Course of Business
consistent with past practice.

 



20

 

 

2.23       Deferred Revenue. The deferred revenue balance of Skyline represents
or will represent valid, bona fide obligations of Skyline to perform services in
the Ordinary Course of Business consistent with past practices and the amount of
cash payable to Skyline under such Contracts (including amounts that will have
been paid as of the Effective Time) has not been modified or accelerated in any
material respects from the payment obligations of the agreement when initially
executed and delivered. To the Knowledge of Skyline, the obligations of Skyline
under the Contracts underlying the deferred revenue amounts of Skyline were
incurred in the Ordinary Course of Business consistent with past practices.

 

2.24       Insurance. All casualty, general liability, business interruption,
product liability, director and officer liability, worker’s compensation,
environmental, automobile and sprinkler and water damage and other insurance
policies and bond and surety arrangements maintained by Skyline are listed in
Section ‎2.24 of the Skyline Disclosure Letter (the “Skyline Insurance
Policies”) and true and complete copies of the Skyline Insurance Policies have
been made available to CHC. Skyline has not received any written notice of
cancellation or premium increase with respect to or alteration of coverage under
any Skyline Insurance Policy with respect to such Skyline Insurance Policies
other than such that are consistent with insurance policy premium increases and
coverages, generally. There are no claims related to the business of Skyline
pending under any Skyline Insurance Policy as to which coverage has been
questioned, denied or disputed or in respect of which there is an outstanding
reservation of rights.

 

2.25       Board Approval. The Board of Directors of Skyline has unanimously:
(i) approved this Agreement and the Contemplated Transactions; (ii) determined
that the Merger is fair to and in the best interests of the members of Skyline;
and (iii) recommended that the members of Skyline approve and adopt this
Agreement and approve the Merger (collectively, the “Skyline Board
Recommendation”).

 

2.26       Member Approval. The requisite holders of the Skyline Units (the
“Skyline Members’ Approval”) have (i) approved this Agreement and the
Contemplated Transactions; and (ii) determined that the Merger is fair to and in
the best interests of the members of Skyline.

 

2.27       Brokers. Skyline has not incurred, nor will it incur, directly or
indirectly, any Liability for brokerage or finder’s fees or agent’s commissions
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF CHC

 

CHC hereby represents and warrants to Skyline, subject to such exceptions as are
specifically disclosed in writing (with reference to a specific section of this
Agreement to which each such exception applies) in the disclosure letter
supplied by CHC to Skyline, dated as of the Agreement Date  (the “CHC Disclosure
Letter”) or as disclosed in the CHC SEC Documents, as set forth below in this
Article III. As used in this Article III, unless the context indicates
otherwise, the term “CHC Group” (as defined in Section ‎3.1(a)) means each
entity comprising the CHC Group.

 

3.1       Organization and Qualification; Subsidiaries.

 

(a)       Each of CHC and its wholly owned subsidiaries disclosed on Section
‎3.1(a) of the CHC Disclosure Letter (together, the “CHC Subsidiaries” and,
together with CHC, the “CHC Group”), is a corporation or limited liability
company duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its formation and has the requisite corporate or company
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being conducted. The CHC Group is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates, approvals and orders (“CHC Approvals”)
necessary to own, lease and operate the properties it purports to own, operate
or lease and to carry on its business as it is now being conducted, except where
the failure to have such CHC Approvals would not, individually or in the
aggregate, have or reasonably be expected to have a CHC Material Adverse Effect.
Each member of the CHC Group is duly qualified or licensed as a foreign
corporation or company, as applicable, to do business, and is in good standing,
in each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its activities makes such qualification or
licensing necessary, except for such failures to be so duly qualified or
licensed and in good standing that would not, either individually or in the
aggregate, have or reasonably be expected to have a CHC Material Adverse Effect.
CHC directly owns beneficially and of record all outstanding equity interests of
Merger Sub, and no other Person holds any capital stock and other equity
interests of Merger Sub nor has any rights to acquire any interest in Merger
Sub.

 



21

 

 

(b)       No Subsidiaries. CHC has no subsidiaries, except for the CHC
Subsidiaries, and owns no debt, equity or other similar interest in any other
Person, except for the CHC Subsidiaries. None of the CHC Subsidiaries own any
debt, equity or other similar interest in any other Person, except for one or
more CHC Subsidiaries. No member of the CHC Group has agreed, nor is any such
Person obligated to make, and nor is any such Person bound by, any written, oral
or other agreement, contract, sub-contract, lease, binding understanding,
instrument, note, option, warranty, purchase order, license, sub-license,
insurance policy, benefit plan, commitment, or undertaking of any nature, under
which it may become obligated to make, any future investment in or capital
contribution to any other Person. No member of the CHC Group directly or
indirectly owns any equity or similar interest in, or any interest convertible,
exchangeable or exercisable for any equity or similar interest in, any other
Person other than one or more CHC Subsidiaries.

 

(c)       No Prior Merger Sub Operations. The Merger Sub was formed solely for
the purpose of effecting the Merger and has not engaged in any business
activities or conducted any operations other than in connection with the Merger.

 

3.2       Capital Stock of CHC. The authorized and issued capital stock of CHC
consists of the following:

 

(a)       Preferred stock, $0.0001 par value: authorized shares of 100,000,000,
of which no shares are designated, issued or outstanding.

 

(b)       CHC Common Stock, $0.0001 par value: authorized shares 300,000,000 of
which 140,802,285 shares are issued and outstanding as of the date hereof and,
except for any shares of CHC Common Stock to be issued in the Private Placement
or upon the exercise or conversion of any Derivative Security of CHC outstanding
on the date hereof, immediately prior to the Effective Time;

 

(c)       Except as set forth on Schedule 3.2(c) of the CHC Disclosure Letter,
CHC has no Derivative Security issued and outstanding, or any other obligation
of any type pursuant to which any Person has any right to acquire or receive any
equity securities of CHC.

 

(d)       All outstanding shares of CHC Common Stock have been issued and
granted in compliance in all material respects with: (i) all applicable domestic
or foreign statutes, laws, rules, regulations or ordinances (each a “Law”)
relating to the issuance of securities, and any domestic or foreign judgments,
decrees, orders, writs, permits or licenses (each an “Order”) or otherwise put
into effect by or under the authority of any Governmental Entity; and (ii) all
requirements set forth in applicable Contracts.

 



22

 

 

(e)       There are no registration rights and there is no voting trust, proxy,
rights plan, antitakeover plan or other agreement or understanding to which CHC
is a party or by which it is bound with respect to any equity security of any
class of CHC.

 

(f)       CHC is the only member of Merger Sub.

 

(g)       There are no Derivative Securities issued by Merger Sub or any other
CHC Subsidiary (or otherwise outstanding).

 

3.3       Authority Relative to this Agreement. Each of CHC and Merger Sub has
all necessary corporate or organizational power and authority to execute and
deliver this Agreement and all other Transaction Documents to which it is a
party (the “CHC Transaction Documents”) and to perform its obligations hereunder
and thereunder and, to consummate the Contemplated Transactions. The execution
and delivery of this Agreement and the CHC Transaction Documents by CHC and
Merger Sub, and the consummation by CHC and Merger Sub of the Contemplated
Transactions, have been duly and validly authorized by all necessary corporate
or organizational action on the part of CHC and Merger Sub, and no other
corporate or organizational proceedings on the part of CHC or Merger Sub are
necessary to authorize this Agreement and the CHC Transaction Documents or to
consummate the transactions so contemplated. This Agreement and the CHC
Transaction Documents have been duly and validly executed and delivered by CHC
and Merger Sub and, assuming the due authorization, execution and delivery by
the other parties thereto, constitute the legal and binding obligation of CHC
and Merger Sub, enforceable against CHC and Merger Sub in accordance with their
respective terms, subject to: (i) the effect of bankruptcy, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting the enforcement of creditor’s rights generally; and (ii) general
equitable principles (whether considered in a proceeding in equity or at law).

 

3.4       Valid Issuance of Shares. The CHC Common Stock and the shares
underlying the CHC Convertible Debentures, when issued and delivered in
accordance with the terms set forth in this Agreement, will be validly issued,
fully paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under applicable state and federal securities laws.
Assuming the accuracy of the representations and warranties of Skyline herein,
the CHC Common Stock and the shares underlying the CHC Convertible Debentures
will be issued in compliance with a valid private placement exemption under all
applicable federal and state securities laws.

 

3.5       No Conflict; Required Filings and Consents.

 

(a)       The execution and delivery of this Agreement and the CHC Transaction
Documents by each of CHC and Merger Sub do not, and the performance of this
Agreement and the Transaction Documents by each of CHC and Merger Sub will not:
(i) conflict with or violate the organizational documents of CHC or Merger Sub,
as the case may be; (ii) subject to obtaining the consents, approvals,
authorizations and permits and making the registrations, filings and
notifications set forth in Section ‎3.5(b), conflict with or violate any Law
applicable to the CHC Group or by which its properties is bound or affected;
(iii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or impair the CHC
Group’s rights or alter the rights or obligations of any third party under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any of the properties or
assets of the CHC Group pursuant to, any material Contract to which any member
of the CHC Group is a party or by which any member of the CHC Group or any of
its respective properties are bound or affected; or (iv) cause the acceleration
of any vesting of any awards for or rights to CHC Common Stock or the payment of
or the acceleration of payment of any change in control, severance, bonus or
other cash payments or issuance of CHC Common Stock, except in the case of
clauses (ii) and (iii), to the extent such conflict, violation, breach, default,
impairment or other effect would not, individually or in the aggregate,
reasonably be expected to have a CHC Material Adverse Effect.

 



23

 

 

(b)       The execution and delivery of this Agreement and the CHC Transaction
Documents by CHC and Merger Sub do not, and the performance of this Agreement
and the CHC Transaction Documents by CHC and Merger Sub will not, require any
consent, approval, authorization or permit of, or registration, filing with or
notification to, any Governmental Entity, except for: (i) applicable
requirements, if any, of the Securities Act, the Exchange Act, Blue Sky Laws and
the OTC Markets; (ii) the filing and recordation of the Articles of Merger as
required by the CBCA, as applicable; and (iii) such consents, approvals,
authorizations, permits, registrations, filings or notifications which, if not
obtained or made, would not have a CHC Material Adverse Effect.

 

3.6       Reports and Financial Statements.

 

(a)       CHC has filed all forms, reports and documents required to be filed
with the SEC since January 1, 2018 (all such required forms, reports and
documents are referred to herein as the “CHC SEC Documents”), all of which are
available to Skyline through the SEC’s EDGAR database. As of their respective
dates, the CHC SEC Documents: (i) were prepared in accordance with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations of the SEC thereunder applicable to such CHC SEC
Documents; and (ii) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact require to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The certifications and statements required by
(x) Rule 13a-14 under the Exchange Act and (y) 18 U.S.C. §1350 (Section 906 of
the Sarbanes-Oxley Act) relating to the CHC SEC Documents are accurate and
complete and comply as to form and content with all applicable legal
requirements.

 

(b)       The audited consolidated financial statements of CHC as of December
31, 2019 and for the period January10, 2019 (inception) to December 31, 2019,
and unaudited financial statements of CHC as of June 30 2020 and for the
six-month period ended June 30, 2020, including the notes thereto (the “CHC
Financial Statements”): (i) complied as to form in all material respects with
the published rules and regulations of Regulation S-X promulgated by the SEC;
(ii) were prepared in accordance with GAAP, applied on a consistent basis during
the periods involved (except as may be indicated therein in the notes thereto);
(iii) fairly present in all material respects the financial position of CHC as
at the respective dates thereof and the results of its operations and cash flows
for the respective periods then ended; and (iv) were compiled from, and are
consistent with, the books and records of CHC, which books and records are
accurate and complete in all material respects.

 

(c)       No member of the CHC Group is a party to, nor does it have any
commitment to become a party to, any joint venture, off balance sheet
partnership or any similar Contract (including any Contract or arrangement
relating to any transaction or relationship between or among any member of the
CHC Group, on the one hand, and any unconsolidated Affiliate, including any
structured finance, special purpose or limited purpose entity or Person, on the
other hand, or any “off balance sheet arrangements” (as defined in Item 303(a)
of Regulation S-K under the Exchange Act)), where the result, purpose or
intended effect of such Contract is to avoid disclosure of any material
transaction involving, or material Liabilities of, the CHC Group in CHC’s
financial statements.

 



24

 

 

(d)       No member of the CHC Group has outstanding (nor has arranged or
modified since the enactment of the Sarbanes-Oxley Act) any “extensions of
credit” (within the meaning of Section 402 of the Sarbanes-Oxley Act) to
directors or executive officers (as defined in Rule 3b-7 under the Exchange Act)
of any member of the CHC Group.

 

3.7       Compliance; Permits.

 

(a)       No member of the CHC Group is in conflict with, or in default or
violation of: (i) any Law or Order applicable to any entity comprising the CHC
Group, or by which any of its respective properties is bound or affected; or
(ii) any Contract to which any entity comprising the CHC Group is a party or by
which any entity comprising the CHC Group or any of each entity’s respective
properties are bound or affected, except for any conflicts, defaults or
violations of such Laws, Orders or Contracts that (individually or in the
aggregate) would not have or reasonably be expected to have a CHC Material
Adverse Effect. No Governmental Entity has indicated in writing to any entity
comprising the CHC Group an intention to conduct an investigation or review
against any entity comprising the CHC Group, and, to the Knowledge of CHC, no
investigation or review by any Governmental Entity is pending or overtly
threatened against any entity comprising the CHC Group.

 

(b)       The CHC Group holds all permits, licenses, variances, exemptions,
orders and approvals from Governmental Entities which are material to operation
of the business of the CHC Group as currently conducted (collectively, the “CHC
Permits”). To the Knowledge of CHC, each member of the CHC Group is in
compliance in all material respects with the terms of each of the CHC Permits.

 

3.8 Absence of Certain Changes or Events. Since the date of the most recent
balance sheet included in the CHC Financial Statements, except (i) as described
in Section 3.8 of the CHC Disclosure Letter or in the CHC SEC Documents; or (ii)
with the consent of Skyline, no member of the CHC Group has:(a) sold or
transferred (including licensed) or otherwise disposed of any material portion
of its assets or properties that would be material to CHC, except for sales or
transfers in the Ordinary Course of Business consistent with past practice;

 

(b)       suffered any material loss, or any material interruption in use, of
any material assets or property on account of fire, flood, riot, strike or other
hazard or act of God that is not covered by insurance;

 

(c)       suffered any change to its businesses, other than in the Ordinary
Course of Business consistent with past practice, which has had, or would
reasonably be expected to have, a CHC Material Adverse Effect;

 

(d)       entered into any Contract that would constitute a CHC Material
Agreement, other than in the Ordinary Course of Business consistent with past
practice;

 



25

 

 

(e)       terminated or materially modified, waived any material right under or
cancelled any CHC Material Agreement;

 

(f)       incurred any Liens on any material assets or property, or any losses,
damages, deficiencies, Liabilities, except for Liabilities incurred in the
Ordinary Course of Business consistent with past practice which are not material
to its businesses;

 

(g)       granted any registration rights with respect to any of its securities;

 

(h)       paid or declared any dividends or other distributions on its equity
securities of any class or issued, purchased or redeemed any of its equity
securities of any class;

 

(i)       transferred, assigned or granted any license or sublicense of any
material rights under, or with respect to any Intellectual Property Rights of
CHC, other than in the Ordinary Course of Business consistent with past
practice;

 

(j)       made any material capital expenditures;

 

(k)       split, combined or reclassified any shares of its equity securities;

 

(l)       made any capital investment in, or any loan to, any other Person;

 

(m)       amended any of its organizational or constituent documents;

 

(n)       paid or materially increased any bonuses, salaries, or other
compensation to any director, officer, or employee except in the Ordinary Course
of Business consistent with past practice;

 

(o)       made any payments to any Related Party other than as described in the
CHC SEC Documents other than wages and benefits paid in the Ordinary Course of
Business consistent with past practice;

 

(p)       adopted, modified or increased payments or benefits to any Person
other than for regular annual raises that are consistent with past practices and
that are reflected in the current payroll register of CHC;

 

(q)       entered into, terminated, or received notice of termination of any (a)
license, distributorship, dealer, sales representative, joint venture, credit or
similar agreement, or (b) Contract or transaction involving a total remaining
commitment of at least $100,000;

 

(r)       materially changed any accounting method, assumption or period, made,
changed or revoked any material Tax election, filed an income or other material
Tax Return in a jurisdiction in which a Tax Return was not previously filed,
failed to file any income or other material Tax Return (taking into account
extensions of time to file), consented to any extension or waiver of the
limitations period applicable to any material Tax claim or assessment, entered
into a closing agreement, or settled any administrative or judicial proceeding
related to Taxes;

 

(s)       changed any of the material terms in any material respect for the
license of its products and services;

 



26

 

 

(t)       instituted, settled or compromised any Legal Actions pending or
threatened before any arbitrator, court or other Governmental Entity involving
the payment of monetary damages of any amount exceeding $50,000 in the
aggregate; or

 

(u)       agreed or committed, whether orally or in writing, to do any of the
foregoing.

 

3.9       Absence of Litigation. There are no Legal Actions pending or, to the
Knowledge of CHC, threatened against any member of the CHC Group, or any
properties or rights of any member of the CHC Group, related to Legal Action
brought by any stockholder against CHC, any creditor or otherwise, pursuing any
criminal sanctions or penalties, seeking equitable or injunctive relief,
including before any Governmental Entity, including, for the avoidance of doubt,
the SEC.

 

3.10       Restrictions on Business Activities. There is no agreement,
commitment, judgment, injunction, order or decree binding upon any member of the
CHC Group or to which any member of the CHC Group is a party which has or would
reasonably be expected to have the effect, in any material respect, of
prohibiting or impairing any present business practice of any member of the CHC
Group, any acquisition of property by any member of CHC Group or the conduct of
business by any member of CHC Group as currently conducted, in each case, except
as may be disclosed by CHC in CHC SEC Documents.

 

3.11       Title to Property. No member of the CHC Group owns any real property.
The applicable members of the CHC Group has a valid leasehold interest in all
real property leased or subleased by it, free and clear of all Liens. The CHC
Group has not received written notice that the (b) use or occupancy of any
leased property violates in any material respect any covenants, conditions or
restrictions that encumber such property, or that any such property is subject
to any restriction for which any material permits necessary to the current use
thereof have not been obtained.

 

3.12       Material Agreements. All of Material Agreements of CHC are in full
force and effect and constitute the valid, legal and binding obligation of the
member or members of the CHC Group that is or are a party thereto and, to the
Knowledge of CHC, constitute the valid, legal and binding obligation of the
other parties thereof, enforceable against each such Person in accordance with
its terms, subject to: (i) the effect of bankruptcy, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting the
enforcement of creditor’s rights generally; and (ii) general equitable
principles (whether considered in a proceeding in equity or at law). There are
no material breaches or defaults by any member of the CHC Group under any of CHC
Material Agreements or, to the Knowledge of CHC, events which with notice or the
passage of time would constitute a material breach or default by any member of
the CHC Group, and, to the Knowledge of CHC, there is no material breach or
default from any other party under any of CHC Material Agreements. All consents
and approvals required under the CHC Material Agreements in order for the
Contemplated Transactions to be consummated without a breach or default
occurring under the Material Agreements have been obtained and are in full force
and effect as of the Closing Date.

 

3.13       Agreements with Regulatory Agencies. No member of the CHC Group is
subject to a Regulatory Agreement issued by or with any Governmental Entity that
restricts the conduct of its business or that in any manner relates to its
management or its business, or would reasonably be expected, following the
Merger and the consummation of the Contemplated Transactions, to impair in any
material respect the CHC Group’s ability to conduct the business of the CHC
Group after the Effective Time, as presently conducted. No member of the CHC
Group has been informed in writing by any Governmental Entity that such
Governmental Entity is considering issuing or requesting any Regulatory
Agreement, except for any such proposed Regulatory Agreements that, individually
or in the aggregate, would not have or reasonably be expected to result in a CHC
Material Adverse Effect.

 



27

 

 

3.14       Board Approval. The CHC Board has unanimously approved this Agreement
and the Contemplated Transactions. The Board of Directors and Board of Managers
of Merger Subs have unanimously approved this Agreement and the Contemplated
Transactions.

 

3.15       Stockholder and Member Votes. No vote of the holders of the
outstanding shares of any class or series of CHC’s capital stock is required by
CHC’s Articles of Incorporation or Bylaws for CHC to execute and deliver this
Agreement and approve the Merger and the Contemplated Transactions. The
affirmative vote of CHC as the sole shareholder and sole member of Merger Subs
will be obtained as of the Closing Date, and is the only vote of the holders of
any class or series of Merger Sub I’s capital stock and Merger Sub II’s equity
interest necessary to approve and adopt this Agreement and approve the Merger
and the Contemplated Transactions.

 

3.16       Brokers. The CHC Group has not incurred, nor will it incur, directly
or indirectly, any Liability for brokerage or finder’s fees or agent’s
commissions or any similar charges in connection with this Agreement or any
transaction contemplated hereby.

 

3.17       Solvency. At the Effective Time, both before and after giving effect
to the Contemplated Transactions: (a) the fair value of the consolidated assets
of CHC and the CHC Group taken as a whole, will exceed their respective
liabilities; and (b) each of CHC and the CHC Group taken as a whole will be able
to pay their respective liabilities as they mature or otherwise become due. CHC
has (or will have prior to the Effective Time) sufficient cash to pay all
amounts due under this Agreement.

 

ARTICLE IV
PRE-CLOSING COVENANTS

 

4.1       Covenants of Skyline and CHC. At all times from and after the date
hereof until the Effective Time, Skyline covenants and agrees as to itself and
its subsidiaries, if any, that (except as necessary to effectuate the Merger and
otherwise as expressly contemplated or permitted by this Agreement, or to the
extent that the other party shall otherwise previously consent in writing, which
such consent shall not be unreasonably withheld, conditioned or delayed):

 

(a)       Ordinary Course. 

 

(i)       Each of Skyline and its subsidiaries, if any, shall conduct their
respective businesses only in, and none of Skyline and its subsidiaries, if any,
shall take any action except in, the ordinary course consistent with past
practice.

 

(ii)       Each of CHC and its subsidiaries shall conduct their respective
businesses only in, and none of CHC and its subsidiaries, if any, shall take any
action except in, the ordinary course consistent with past practice; provided,
however, that nothing in this clause (ii) shall prohibit the sale by CHC of
shares of CHC Common Stock in a public offering of such shares under the
Securities Act. In addition, CHC will seek to file all forms, reports and
documents required to be filed with the SEC on a timely basis.

 

(b)       Skyline Negative Covenants.  Without limiting the generality of
Section ‎4.1‎(a): (i) each of Skyline and its subsidiaries, if any, shall use
all commercially reasonable efforts to preserve intact in all material respects
their respective present business organizations and reputation, to keep
available the services of their key officers and employees, to maintain their
assets and properties in good working order and condition, ordinary wear and
tear excepted, to maintain insurance on their tangible personal property and
businesses in such amounts and against such risks and losses as are currently in
effect, to preserve their relationships with customers and suppliers and others
having significant business dealings with them and to comply in all material
respects with all Laws and Orders of all Governmental Entities; and (ii) except
as necessary to effectuate the Merger or as contemplated by this Agreement,
neither Skyline nor its subsidiaries, if any, shall, except as otherwise
expressly provided for in this Agreement:

 



28

 

 

(i)       amend or propose to amend their organizational documents other than as
contemplated in connection with this Agreement;

 

(ii)       (w) declare, set aside or pay any dividends on or make other
distributions in respect of any of its membership interests or capital stock,
(x) split, combine, reclassify or take similar action with respect to any of its
membership interests or capital stock or issue or authorize or propose the
issuance of any other securities in respect of, in lieu of or in substitution
for its membership interests or shares of its capital stock, (y) adopt a plan of
complete or partial liquidation or resolutions providing for or authorizing such
liquidation or a dissolution, merger, consolidation, restructuring,
recapitalization or other reorganization or (z) directly or indirectly redeem,
repurchase or otherwise acquire any membership interests or shares of its
capital stock or any options with respect thereto;

 

(iii)       issue, deliver or sell, or authorize or propose the issuance,
delivery or sale of, any membership interests of shares of its capital stock or
any options or other equity incentives with respect thereto (other than
issuances pursuant to options or warrants outstanding on the date hereof and in
accordance with their present terms);

 

(iv)       acquire (by merging or consolidating with, or by purchasing a
substantial equity interest in or a substantial portion of the assets of, or by
any other manner) any business or any other Person or otherwise acquire or agree
to acquire any material assets;

 

(v)       other than in the ordinary course of business consistent with past
practice and of assets which are not, individually or in the aggregate, material
to their business, sell, lease, transfer, license, pledge, grant any security
interest in or otherwise dispose of or encumber any of its material assets or
properties;

 

(vi)       except to the extent required by applicable Law, GAAP or Contracts
existing on the date hereof, permit any material change in (A) any pricing,
marketing, purchasing, investment, accounting, financial reporting, inventory,
credit, allowance or Tax practice or policy or (B) any method of calculating any
bad debt, contingency or other reserve for accounting, financial reporting or
Tax purposes;

 

(vii)       except to the extent required by applicable Law or Contracts
existing on the date hereof, make any material Tax election or settle or
compromise any material Tax Liability with any Governmental Entity;

 

(viii)       (x) incur any indebtedness for borrowed money, or guarantee any
such indebtedness, in excess of $100,000 in the aggregate, or (y) voluntarily
purchase, cancel, prepay or otherwise provide for a complete or partial
discharge in advance of a scheduled repayment date with respect to, or waive any
right under, any indebtedness for borrowed money; provided that Skyline may
prepay or defease any indebtedness for borrowed money if such may be done
without the payment of any additional fee (other than amounts owed under the
terms of such indebtedness); provided that the foregoing shall not apply to any
Payroll Protection Program loan or other Small Business Administration loan;

 



29

 

 

(ix)       enter into, adopt, amend in any material respect (except as may be
required by applicable Law) or terminate any employee or similar benefit plan,
or increase in any manner the compensation or fringe benefits of any director,
officer or employee, except for annual salary increases in the ordinary course
of business consistent with past practices;

 

(x)       enter into any Material Agreement or amend, modify, or otherwise
terminate, any existing Skyline Material Agreement, as applicable, in each case,
other than in the ordinary course of business and consistent with past
practices;

 

(xi)       make any capital expenditures or commitments for additions to
property or equipment constituting capital assets in an aggregate amount
exceeding $50,000;

 

(xii)       make any material change in the lines of business in which it
participates or is engaged;

 

(xiii)       institute, settle or compromise any Legal Actions pending or
threatened before any arbitrator, court or other Governmental Entity involving
the payment of monetary damages of any amount exceeding $50,000 in the
aggregate; provided that neither Skyline nor its subsidiaries, if any, shall
settle or agree to settle any Legal Action which settlement involves a conduct
remedy or injunctive or similar relief or has a restrictive impact on their
respective business; or

 

(xiv)       enter into any Contract, commitment or arrangement to do or engage
in any of the foregoing (other than those Contracts, commitments and
arrangements pending as of the date hereof). 

 

4.2 Advice of Changes. Each of CHC and Skyline shall promptly advise the other,
orally and in writing, of any change or event, including, without limitation,
any complaint, investigation or hearing by any Governmental Entity (or
communication indicating the same may be contemplated) or the institution or
threat of Legal Action, having, or which, insofar as can be reasonably foreseen,
could have, an Skyline Material Adverse Effect or a CHC Material Adverse Effect,
as applicable; provided that no Party shall be required to make any disclosure
to the extent such disclosure would constitute a violation of any applicable
Law. No notice given pursuant to this Section 4.2 shall have any effect on the
representations, warranties, covenants or agreements contained in this Agreement
for purposes of determining satisfaction of any condition contained herein.

 

4.3 Notice and Cure. Each of CHC and Skyline will notify the other of, and will
use all commercially reasonable efforts to cure before the Closing, any event,
transaction or circumstance, as soon as practical after it becomes known to such
party, that causes or will cause any covenant or agreement of such party under
this Agreement to be breached in any material respect or that renders or will
render untrue any representation or warranty of such party contained in this
Agreement in any material respect. Each of CHC and Skyline also will notify the
other in writing of, and will use all commercially reasonable efforts to cure,
before the Closing, any material violation or breach, as soon as practical after
it becomes known to such party, of any representation, warranty, covenant or
agreement made by such party. No notice given pursuant to this paragraph shall
have any effect on the representations, warranties, covenants or agreements
contained in this Agreement for purposes of determining satisfaction of any
condition contained herein; provided that the applicable Disclosure Letter of a
Party may, with the written consent of the other Party, be updated to account
for such change.

 



30

 

 

4.4 Fulfillment of Conditions. Subject to the terms and conditions of this
Agreement, each of CHC and Skyline will take or cause to be taken all
commercially reasonable steps necessary or desirable and proceed diligently and
in good faith to satisfy each condition to the other’s obligations contained in
this Agreement and to consummate and make effective the transactions
contemplated hereby, and neither CHC nor Skyline will, nor will it permit any of
its subsidiaries to, take or fail to take any action that would be reasonably
expected to result in the nonfulfillment of any such condition.

 

4.5 Access to Information; Confidentiality.

 

(a) Confidentiality.  The terms and conditions of the Confidentiality Agreement
are hereby ratified and confirmed by each of the parties.

 

(b) Mutual Access to Information.  During the period from the date of this
Agreement until the earlier of (x) the Effective Time, or (y) the termination of
this Agreement in accordance with Section 7.1, each party to this Agreement will
(and will cause such party’s Representatives to) provide the other party (the
requesting party) and the requesting party’s Representatives with reasonable
access to the disclosing party’s management, financial statements, books and
records, contracts, leases, operations, forecasts, tax records and other
documents in the manner and to the extent such requesting party reasonably
requests. Following the Closing, the Skyline and CHC will provide the Members’
Representative reasonable access upon request to all relevant books and records
of Skyline and its advisors and representatives as may be necessary,
appropriate, advisable or desirable in connection with the Member
Representative’s performance of its role under and in connection with this
Agreement.

 

4.6 Regulatory and Other Approvals; Further Assurances.

 

(a)  Subject to the terms and conditions of this Agreement, each of Skyline and
CHC will proceed diligently and in good faith to, as promptly as practicable:
(i) obtain all consents, approvals or actions of, make all filings (including,
with respect to CHC, any Form 8-K filings) with and give all notices to
Governmental Entities or any other public or private third parties required to
consummate the Merger and the transactions contemplated hereby; and (ii) provide
such other information and communications to such Governmental Entities or other
public or private third parties as the other party or such Governmental Entity
or other public or private third parties may reasonably request in connection
therewith. No party shall consent to any voluntary extension of any statutory
deadline or delay the consummation of the Merger at the request of a
Governmental Entity without the consent of the other party, which consent shall
not be unreasonably withheld, conditioned or delayed. All such filings and
notices made by a party shall be provided for review and comment by the other
party and shall not be filed or made until reasonably acceptable to both
parties.

 

(b) Each Party hereto will, either prior to or after the Effective Time, execute
such further documents, instruments, deeds, bills of sale, assignments and
assurances and take such further actions as may reasonably be requested by the
other to consummate the Merger, to vest the Surviving Company with full title to
all assets, properties, privileges, rights, approvals, immunities and franchises
of either of Skyline or CHC or to effect the other purposes of this Agreement.

 



31

 

 

4.7 RESERVED.

 

4.8 Stockholder or Member Litigation. Each Party shall promptly provide a notice
to the other of any Legal Action brought by any stockholder or member of such
Party against such Party and/or its Representatives relating to this Agreement
or the transactions contemplated hereby, including the Merger (each a
“Transaction Legal Action”), and shall promptly inform such other Party of the
status thereof.

 

4.9 Public Announcements. The initial press release with respect to this
Agreement and the transactions contemplated hereby shall be a release mutually
agreed to by Skyline and CHC. Thereafter, Skyline and CHC agree that no public
release or other public announcement, including any releases, announcements or
other correspondence with customers or suppliers of either Party, concerning the
transactions contemplated hereby shall be issued by any Party without the prior
written consent of each of Skyline and CHC (which consent shall not be
unreasonably withheld, conditioned or delayed), except as such release or
announcement may be required by applicable Law or the rules or regulations of
the SEC or a Governmental Entity to which the relevant Party is subject,
wherever situated, in which case the Party required to make the release or
announcement shall consult with the other Party about, and allow the other Party
reasonable time to comment on, such release or announcement in advance of such
issuance.

 

4.10 Notice of Certain Events. From and after the date hereof until the earlier
of the Effective Time or the termination of this Agreement, each Party shall
give prompt notice to the other Party of any event, transaction or circumstance
that has caused or would reasonably be expected to cause any covenant or
agreement of such Party under this Agreement to be breached or that has rendered
or would be reasonably expected to render untrue any representation or warranty
of such Party contained in this Agreement as if the same were made on or as of
the date of such event, transaction or circumstance. No notice given pursuant to
this Section 4.10 shall have any effect on the representations, warranties,
covenants or agreements contained in this Agreement for purposes of determining
satisfaction of any conditions contained herein.

 

4.11 Tax Matters.

 

(a) Intended Tax Treatment. The Parties intend that for U.S. federal income Tax
purposes the conversion of the Skyline Units into Merger Consideration will be
treated (i) as to the Skyline Members as a taxable sale of the Skyline Units as
described in Situation 2 of Revenue Ruling 99-6, 1999-1 C.B. 432; and (ii) as to
the CHC as a purchase of the assets and liabilities of Skyline. The Parties
intend that the Skyline Members will report on the installment method of
reporting pursuant to Code Section 453 with respect to the CHC Term Debentures
and the CHC Convertible Debentures.

 

(b) Members’ Representative Tax Returns. The Members’ Representative shall (i)
prepare or cause to be prepared and timely file or cause to be timely filed
(including extensions validly obtained), all income Tax Returns of Skyline that
are required to be filed with respect to any Tax period that ends on or before
the Closing Date (“Members’ Representative Tax Returns”) in a manner consistent
with past practices of Skyline to the extent permitted by Law, and such Tax
Returns may take into account Transaction Expense Deductions that are properly
deductible for such periods at a “more likely than not” level of certainty, and
(ii) timely pay or cause to be paid all Taxes shown to be due and payable by
Skyline on such Tax Returns. The Members’ Representative shall deliver to CHC
copies of all Members’ Representative Tax Returns at least twenty (20) days
prior to the due date thereof (including extensions validly obtained),and shall
not unreasonably refuse to incorporate any comments from CHC received 10 days
prior to such due date.

 



32

 

 

(c) CHC Tax Returns. CHC shall prepare or cause to be prepared and timely file
or cause to be timely filed (including extensions validly obtained), (i) all Tax
Returns for Skyline that are required to be filed with respect to any Tax period
that ends on or before the Closing Date other than Members’ Representative Tax
Returns, and (ii) all Tax Returns of Skyline that are required to be filed with
respect to any Tax period that begins before or on the Closing Date and ends
after the Closing Date (a “Straddle Period”) (Tax Returns described in clauses
(i) and (ii), collectively, “CHC Tax Returns”) in a manner consistent with past
practices of Skyline to the extent permitted by Law and shall take into account
as deductions any Transaction Expense Deductions that are properly deductible
for such periods. CHC shall deliver to the Members’ Representative copies of all
CHC Tax Returns at least twenty (20) days prior to the due date thereof
(including extensions validly obtained), and shall not unreasonably refuse to
incorporate any comments from the Members’ Representative received ten (10) days
prior to such due date. The Members’ Representative and Skyline Members shall
bear, and pay, or cause to be paid, all Taxes of Skyline for any Tax Period
ending on or before the Closing Date, including the portion of any Straddle
Period, ending on the Closing Date, while CHC shall bear and pay, or cause to be
paid, Taxes for all periods beginning after the Closing Date, and the portion of
the Straddle Period beginning after the Closing Date. In the case of Taxes
arising in a Straddle Period, the allocation of such Taxes between the portion
of such period ending on the Closing Date (the “Pre-Closing Tax Period”) and the
portion of such period beginning on the calendar day after the Closing Date (the
“Post-Closing Tax Period”) shall be made (1) on the basis of an interim closing
of the books in the case of payroll Taxes, income Taxes and other Taxes based on
gross receipts provided that any Transaction Expense Deductions for expenses
that are accrued for tax purposes or paid on or before the Closing Date and that
are deductible on such Tax Returns shall be allocated to the Pre-Closing Tax
Period, and (2) on the basis of the number of calendar days elapsed in the
portion of the period ending at the end of the Closing Date and the portion of
the period beginning at the beginning of the calendar day following the Closing
Date in the case of Taxes not based on income or gross receipts (including
property, ad valorem and similar Taxes), provided that exemptions, allowances or
deductions calculated on an annual basis (other than with respect to property
placed in service after the Closing) shall be allocated between the Pre-Closing
Tax Period and the Post-Closing Tax Period on a per diem basis.

 

(d) Tax Controversies. The Members’ Representative may elect, at its own cost
and expense, to control any Tax audit, Tax dispute, Tax notice (including an
assertion of a deficiency or a notice of a proposed adjustment), or any
assertion of a claim for Taxes or Proceeding with respect to Skyline (each, a
“Tax Controversy”) with respect to any income Taxes for a Tax period of Skyline
ending on or before the Closing Date (“Members’ Representative Tax
Controversies”), provided that (i) the Members’ Representative shall keep CHC
informed of all material events and developments in such Members’ Tax
Controversy, and shall reasonably cooperate with CHC and consult in good faith
with CHC regarding the conduct of, or positions taken, in any Members’ Tax
Controversy (ii) the Members’ Representative shall settle or compromise,
concede, or enter into any other agreement, with respect to the Tax Controversy,
or any portion of such Tax Controversy, only with the prior written consent of
CHC (such consent to not be unreasonably conditioned, withheld or delayed), and
(iii) CHC shall be entitled, at its sole expense, to provide comments to the
Members’ Representative regarding the conduct of or positions taken in any such
Members’ Representative Tax Controversy and to participate in such Tax
Controversy. Tax Controversies that are not Members’ Representative Tax
Controversies, but that are reasonably likely to result in liabilities that the
Skyline Members would be required to indemnify the CHC Indemnitees for under
Article VII, will be controlled by CHC, provided that (i) CHC shall keep the
Members’ Representative informed of all material events and developments in such
Tax Controversy, and shall reasonably cooperate with the Member’s Representative
and consult in good faith with the Member’s Representative regarding the conduct
of, or positions taken, in any such Tax Controversy (ii) CHC shall settle or
compromise, concede, or enter into any other agreement, with respect to the Tax
Controversy, or any portion of such Tax Controversy, only with the prior written
consent of Members’ Representative (such consent to not be unreasonably
conditioned, withheld or delayed), and (iii) Members’ Representative shall be
entitled, at its sole expense, to provide comments to CHC regarding the conduct
of or positions taken in any such Tax Controversy and to participate in such Tax
Controversy.

 



33

 

 

(e) Cooperation. After the Closing, each Skyline Member and the Members’
Representative shall cooperate with CHC, including its accounting firms and
legal counsel upon reasonable request, in connection with the preparation of any
Tax Return or any refund claim or any Tax Controversy with respect to the
activities or filings of Skyline for any period, or the portion of any period,
prior to the Closing Date. In addition, CHC shall cooperate with the Members’
Representative, in the same manner as set forth above, in connection with the
preparation of any Members’ Representative Tax Return (or any refund claim
related thereto) or any Members’ Representative Tax Controversy. The cooperation
of any Person under this Section 4.11(e) shall include the retention and (upon
the other Party’s reasonable request) the provision of records and information,
including work papers, but excluding records and information that are protected
by recognized professional privilege. The Parties each agree to retain all books
and records with respect to Tax matters pertinent to Skyline relating to the six
year period (or portion thereof) prior to the Closing Date for a period of at
least six years and shall provide notice to the other prior to destroying any
such books and records (and an opportunity for the other to take possession of
such books and records).

 

(f) Notice. If, after the Effective Time, any Party receives any document with
respect to the Tax matters of Skyline or the Surviving Company that could
reasonably be expected to affect any of the other Parties, the Party receiving
such document shall supply a copy of such document to the potentially affected
Party promptly upon receipt thereof, provided, however, that the failure to
provide such a copy shall not be a condition precedent to the liability of any
Party under this Agreement. For this purpose, such Tax documents shall include
requests for information, notices of proposed adjustment, revenue agent’s
reports or similar reports and notices of deficiency. Any information provided
or obtained under this paragraph shall be kept confidential, except as may
otherwise be necessary in connection with the filing of a Tax Return, refund
claims, or any Tax Controversy, or as required by applicable Regulations.

 

(g) Allocation Methodology. For purposes of determining the Tax consequences of
the transactions contemplated by this Agreement to all parties hereto, including
the character of the Skyline Members’ gain recognition under Section 751(a) of
the Code, the fair market value of the assets and liabilities of Skyline shall
be determined using the allocation methodology to be agreed upon by the Parties
prior to the Closing (the “Allocation Methodology”). CHC, Skyline, the Surviving
Company, and the Skyline Members shall file all Tax Returns in a manner
consistent with the Allocation Methodology, and shall take no position before
any Governmental Authority or in any legal proceeding that is inconsistent with
the Allocation Methodology; provided, that (i) nothing contained herein shall
prevent any party from settling in good faith any proposed deficiency or
adjustment by a governmental authority based upon or arising out of the
Allocation Methodology, and (ii) no party shall be required to litigate before
any court any proposed deficiency or adjustment by a governmental authority
challenging the Allocation Methodology.

 



34

 

 

(h) Post-Closing Elections and Amendments.

 

(i) Except as may be required by Law or contemplated by this Agreement, CHC
shall not, and shall not cause or permit the Surviving Company to, (A) take any
action or make any election that is reasonably likely to materially increase the
Skyline Members’ liability for Taxes (or the liability for Taxes of any direct
or indirect owner of a Skyline Member) for any Tax period ending on or before
the Closing Date (including any liability of the Skyline member to indemnify CHC
for Taxes pursuant to this Agreement), or (B) amend any Tax Return for any Tax
period ending on or before the Closing Date or Straddle Period, in each case,
without the Members’ Representative’s prior written consent (which shall not be
unreasonably withheld, conditioned or delayed).

 

(ii) The provisions of this Section 4.10 with respect to the preparation of Tax
Returns and the control of Tax Controversies shall supersede any contrary
provisions of the Skyline Operating Agreement. After Closing, CHC agrees that
any amendment to the Skyline Operating Agreement shall not be deemed an
amendment or modification of the Members’ Legacy Agreement.

 

4.12 Transfer Taxes. All transfer, documentary, sales, use, stamp, registration
and other similar Taxes, and all conveyance fees, recording charges and other
similar fees and charges (including any penalties and interest) incurred in
connection with the consummation of the transactions contemplated by this
Agreement, if any, shall be borne and paid equally (50%-50%) by the Skyline
Members, on one hand, and CHC on the other. The Party required by applicable Law
shall prepare and timely file all Tax Returns required to be filed in respect of
any such Taxes. The Skyline Members and the Members’ Representative, on the one
hand, and CHC, on the other hand, upon the other’s reasonable request, shall use
their commercially reasonable efforts to obtain any certificate or other
document from any governmental authority as may be necessary to mitigate, reduce
or eliminate any transfer Tax that could be imposed with respect to the
transactions contemplated hereby.

 

4.13 Employees and Consultants. At least ten (10) days prior to the anticipated
Closing Date, CHC shall notify Skyline of any employees or consultants of
Skyline that CHC does not intend employ or engage following Closing that are
listed on Section ‎2.11(j) of the Skyline Disclosure Letter. CHC will continue
to employ any continuing employees through Skyline’s current payroll and
benefits provider through the end of calendar year 2020.

 

ARTICLE V
CONDITIONS

 

5.1 Conditions to Each Party’s Obligation to Effect the Merger.  The respective
obligation of each party to effect the Merger is subject to the fulfillment, at
or prior to the Closing, of each of the following conditions:

 

(a) Stockholder and Member Approval. 

 

(i) Skyline Members’ Approval shall have been obtained.

 

(ii) Merger Sub’s member approval shall have been obtained.

 

(b) State Securities Laws.  The securities issued by CHC to the holders of the
Skyline securities shall be in compliance with federal and state securities
laws.

 

(c) Injunctions or Restraints.  No court of competent jurisdiction or other
competent Governmental Entity shall have enacted, issued, promulgated, enforced
or entered any Law or Order (whether temporary, preliminary or permanent) which
is then in effect and has the effect of making illegal or otherwise restricting,
preventing or prohibiting consummation of the Merger or the other transactions
hereby and no such Law or Order shall be pending.

 



35

 

 

5.2 Conditions to Obligation of CHC to Effect the Merger. The obligation of CHC
to effect the Merger is further subject to the fulfillment, at or prior to the
Closing, of each of the following additional conditions (all or any of which may
be waived in whole or in part by CHC in its sole discretion):

 

(a) Representations and Warranties.  The representations and warranties made by
Skyline in this Agreement shall be true and correct in all material respects
(except that where any statement in a representation or warranty expressly
includes a standard of materiality, such statement shall be true and correct in
all respects) when made and as of the Closing Date as though made on and as of
the Closing Date or, in the case of representations and warranties made as of a
specified date earlier than the Closing Date, on and as of such earlier date
only. Skyline shall have delivered to CHC a certificate, dated the Closing Date
and executed in the name and on behalf of Skyline by its Chief Executive
Officer, to such effect.

 

(b) Performance of Obligations.  Skyline shall have performed and complied with,
in all material respects, each agreement, covenant and obligation required by
this Agreement and all other Transaction Documents to which it is a party to be
so performed or complied with by Skyline at or prior to the Closing, and Skyline
shall have delivered to CHC a certificate, dated the Closing Date and executed
in the name and on behalf of Skyline by its Chief Executive Officer, to such
effect.

 

(c) Governmental and Regulatory and Other Consents and Skyline Approvals.  Other
than the filing of the Articles of Merger and the receipt of the Skyline
Members’ Approval, all consents, approvals and actions of, filings with and
notices to any Governmental Entity or any other public or private third parties
required of CHC, Skyline or any of their respective subsidiaries to consummate
the Merger and the transactions contemplated hereby, including those set forth
in Section ‎5.2 of the Skyline Disclosure Letter shall have been made or
obtained, all in form and substance reasonably satisfactory to CHC and CHC shall
be able to issue the shares of CHC Common Stock in the Merger pursuant to an
exemption from the registration requirements under the Securities Act under
Regulation D promulgated thereunder.

 

(d) Proceedings.  All proceedings to be taken on the part of Skyline in
connection with the transactions contemplated hereby and all documents incident
thereto shall be reasonably satisfactory in form and substance to CHC, and CHC
shall have received copies of all such documents and other evidences as CHC may
reasonably request in order to establish the consummation of such transactions
and the taking of all proceedings in connection therewith.

 

(e) Skyline Material Adverse Effect.  Since the date hereof, there shall not
have been any Skyline Material Adverse Effect or any event, change or effect
that would, individually or in the aggregate, reasonably be expected to have an
Skyline Material Adverse Effect.

 

(f) CHC Financing.  CHC shall have consummated a debt or equity offering, or an
offering of debt and equity securities, in which CHC received gross proceeds of
at least $5,000,000.

 

(g) Skyline Warrants. Skyline shall have provided CHC evidence reasonably
satisfactory to CHC that all Skyline Warrants shall have been exercised or
terminated.

 

5.3 Conditions to Obligation of Skyline to Effect the Merger.  The obligation of
Skyline to effect the Merger is further subject to the fulfillment, at or prior
to the Closing, of each of the following additional conditions (all or any of
which may be waived in whole or in part by Skyline in its sole discretion):

 



36

 

 

(a) Representations and Warranties. The representations and warranties made by
CHC in this Agreement shall be true and correct in all material respects (except
that where any statement in a representation or warranty expressly includes a
standard of materiality, such statement shall be true and correct in all
respects) when made and as of the Closing Date as though made on and as of the
Closing Date or, in the case of representations and warranties made as of a
specified date earlier than the Closing Date, on and as of such earlier date
only. CHC shall have delivered to Skyline a certificate, dated the Closing Date
and executed in the name and on behalf of CHC by its Chief Executive Officer and
its Chief Financial Officer, to such effect.

 

(b) Performance of Obligations. CHC shall have performed and complied with, in
all material respects, each agreement, covenant and obligation required by this
Agreement and all other Transaction Documents to which it is a party to be so
performed or complied with by CHC at or prior to the Closing, and CHC shall have
delivered to Skyline a certificate, dated the Closing Date and executed in the
name and on behalf of CHC by its Chief Executive Officer or President, to such
effect.

 

(c) Governmental and Regulatory and Other Consents and CHC Approvals. Other than
the filing of the Articles of Merger, all consents, approvals and actions of,
filings with and notices to any Governmental Entity or any other public or
private third parties required of Skyline, CHC or any of their respective
subsidiaries to consummate the Merger and the transactions contemplated hereby,
including those set forth in Section ‎5.3(c) of the CHC Disclosure Letter shall
have been made or obtained, all in form and substance reasonably satisfactory to
Skyline.

 

(d) Proceedings.  All proceedings to be taken on the part of CHC in connection
with the transactions contemplated hereby and all documents incident thereto
shall be reasonably satisfactory in form and substance to Skyline, and Skyline
shall have received copies of all such documents and other evidences as Skyline
may reasonably request in order to establish the consummation of such
transactions and the taking of all proceedings in connection therewith.

 

(e) CHC Material Adverse Effect. Since the date hereof, there shall not have
been any CHC Material Adverse Effect or any event, change or effect that would,
individually or in the aggregate, reasonably be expected to have a CHC Material
Adverse Effect.

 

(f) Funding. CHC will have paid the CHC Cash Consideration and the
Representative Amount pursuant to Section 1.7(a)(i) and Section 1.7(d),
respectively, and shall have delivered the CHC Term Debentures and the CHC
Convertible Debentures pursuant to Section 1.7(a)(ii) and Section 1.7(a)(iii),
respectively.

 

(g) CHC Financing. CHC shall have consummated an offering of equity securities
in which CHC shall have received gross cash proceeds of at least $12,000,000 and
CHC shall have converted into CHC equity an additional $5,000,000 of CHC debt
securities currently outstanding, following which the CHC Common Stock shall
have been listed on the NYSE American Stock Exchange or the NASDAQ National
Market System, or another national stock exchange.

 

ARTICLE VI
TERMINATION

 

6.1 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, at any time prior to the Effective Time:

 

(a) Mutual Consent.  By mutual written agreement of each of (x) CHC and (y)
Skyline duly authorized by action taken by or on behalf of their respective
Boards of Directors;

 



37

 

 

(b) Expiration of Time.  By either Skyline or CHC upon notification to the
non-terminating party by the terminating party:

 

(i) at any time after September 30, 2020, if the Merger shall not have been
consummated on or prior to such date and such failure to consummate the Merger
is not caused by a breach of this Agreement by the terminating party;

 

(ii) if there has been a material breach of any representation, warranty,
covenant or agreement on the part of the non-terminating party set forth in this
Agreement, which breach is not curable or, if curable, has not been cured within
thirty (30) days following receipt by the non-terminating party of notice of
such breach from the terminating party; or

 

(iii) if any court of competent jurisdiction or other competent Governmental
Entity shall have issued an Order or Law making illegal or otherwise
restricting, preventing or prohibiting the Merger and such Order or Law shall
have become final and non-appealable.

 

(c) Bid Price of CHC Common Stock. By Skyline if the closing bid price of the
CHC Common Stock, as reported on the OTCQB tier of the OTC Markets, Inc., is
less than $1.00 per share (subject to adjustment for stock splits, stock
combinations and the like) for a period of five (5) consecutive trading days
prior to the Closing Date.

 

6.2 Effect of Termination. If this Agreement is validly terminated by either
Skyline or CHC pursuant to Section ‎6.1, this Agreement will forthwith become
null and void and there will be no Liability or obligation on the part of either
Skyline or CHC (or any of their respective Representatives or Affiliates),
except: (i) that the provisions of Section ‎‎4.5 (Access to Information;
Confidentiality), this Section ‎6.2 and ‎ARTICLE X, and, in each case, the
provisions of this Agreement that interpret or relate to such provisions will
continue to apply following any such termination; and (ii) that nothing
contained herein shall relieve any Party from Liability for willful breach of
its representations, warranties, covenants or agreements contained in this
Agreement.

 

ARTICLE VII
INDEMNIFICATION; MEMBERS’ REPRESENTATIVE; EQUITABLE RELIEF

 

7.1 Survival.

 

(a) Except in the case of fraud, the representations and warranties of the
Skyline, CHC and Merger Sub, as applicable, contained in ARTICLE II and ARTICLE
III of this Agreement and the covenants and agreements of the Skyline Members,
Skyline, CHC and Merger Sub, as applicable, contained in this Agreement will
each survive the Closing Date but only to the following extent: (i) all
covenants and agreements that will survive the Closing Date in accordance with
their respective terms; (ii) except as provided in clause (iii) below, the
representations and warranties contained in ARTICLE II and ARTICLE III of this
Agreement shall survive the Closing Date until the date that is 180 days
following the Closing Date (the “Basic Indemnification Period”); and (iii) the
representations and warranties set forth in Section 2.1, Section 2.2, Section
2.3, Section 2.4, Section ‎2.15, Section 3.1, Section 3.2, Section 3.3, and
Section 3.4 shall survive the Closing Date through the end of the applicable
statute of limitations (the “Fundamental Representations”).

 



38

 

 

(b) All claims for indemnification must be asserted on or prior to the date of
the termination of the respective survival periods set forth in ‎Section 7.1(a)
except such claims may be pursued thereafter if written notice thereof in
accordance with the terms hereof was duly given within such period. If any claim
has been asserted in accordance with the terms hereof prior to the expiration of
the applicable survival period, such claim, if unresolved as of such expiration
date, shall not be extinguished as barred by the expiration of the relevant
representation and warranty and such claims shall survive until finally resolved
by a settlement agreement executed by the applicable parties or by binding
arbitration in accordance with this Article VII. Any claim for indemnification
not made by CHC or the Members’ Representative (for himself or herself or on
behalf of any Skyline Member), as applicable, on or prior to the date of
expiration of the applicable survival period will be irrevocably and
unconditionally released and waived.

 

7.2 General Indemnification Obligations.

 

(a) Subject to the terms, conditions and limitations set forth in this ARTICLE
VII , from and after the Closing, the Skyline Members shall, severally and not
jointly, indemnify and hold harmless CHC, the Surviving Company and their
respective successors and permitted assigns, and the officers, employees,
directors, managers, members, Affiliates, partners and stockholders of CHC
(collectively, the “CHC Indemnitees”) from and against any and all losses,
liabilities, claims, damages, penalties, fines, judgments, awards, settlements,
Taxes, costs, fees (including reasonable investigation fees), expenses
(including reasonable attorneys’ fees) and disbursements (collectively,
“Losses”) actually incurred by any of the CHC Indemnitees following the Closing
Date based upon or arising from (i) any breach of or inaccuracy in the
representations and warranties of Skyline contained in ARTICLE II of this
Agreement or in a certificate delivered by or on behalf of Skyline pursuant to
this Agreement, (ii) any breach of the covenants or agreements of Skyline or the
Skyline Members or any of their Affiliates contained in this Agreement, (iii)
any amount that is not forgiven under the PPP Loan, provided that CHC has
complied in all material respects with Section 8.4, (iv) the net amount of any
accounts receivable that are not collected by CHC and the Surviving Company
prior to the date that is 180 days following the Closing Date which accounts
receivable were borrowed against in an amount which is outstanding as of the
Closing Date under the ABF Loan and (v) any Retained Tax Liabilities.

 

(b) Subject to the limitations set forth in this ARTICLE VII, from and after the
Closing, each of CHC and the Surviving Company, jointly and severally, shall
indemnify and hold harmless the Members’ Representative, the Skyline Members,
and their respective successors and permitted assigns, and the officers,
employees, directors, managers, members, partners and stockholders of the
Skyline Members and their heirs and personal representatives (the “Skyline
Indemnitees”) from and against any and all Losses actually incurred by any of
Skyline Indemnitees following the Closing Date based upon or arising from
(i) any breach of or inaccuracy in the representations and warranties of CHC or
Merger Sub contained in ARTICLE III or in a certificate delivered pursuant to
this Agreement, and (ii) any breach of the covenants or agreements of CHC, the
Surviving Company or Merger Sub contained in this Agreement.

 

7.3 Exclusive Remedy. The Parties agree that, from and after the Closing, the
sole and exclusive remedy of the Parties for any Losses based upon, arising out
of or otherwise in respect of the matters set forth in this Agreement (including
representations, warranties, covenants and agreements) and the transactions
contemplated hereby, whether based in contract or tort, other than claims for
fraud on the part of a Party in connection with the Merger or the other
Contemplated Transactions, are (x) the indemnification provided in this ARTICLE
VII, and (y) equitable remedies (including, but not limited to, specific
performance).

 



39

 

 

7.4 Limitations on Liability and Indemnification Payments. Notwithstanding
anything in this Agreement or otherwise to the contrary (except as contemplated
by the last sentence of Section ‎7.3), the right of an Indemnitee to
indemnification is limited as follows:

 

(a) The CHC Indemnitees and Skyline Indemnitees, respectively, will be entitled
to indemnification pursuant to Section ‎7.2‎(a)(i) or Section ‎7.2‎(b)(i) on
account of any Losses (other than Losses arising out of a breach of or
inaccuracy in a Fundamental Representation, which shall not be subject to this
clause) solely to the extent (but only to the extent) that the aggregate amount
of all Losses actually incurred by such Indemnitees exceeds $250,000 (the
“Threshold”), in which event the CHC Indemnitees or Skyline Indemnitees, as
applicable, will be entitled to indemnification for all such Losses solely to
the extent exceeding the Threshold. In determining whether the applicable
Threshold has been achieved, Losses relating to a particular event, occurrence,
or breach will be counted and included only to the extent they exceed $10,000
individually, such that claims involving Losses below that amount will be deemed
to be and treated as de minimis and not count toward the Threshold, or otherwise
be included in determining whether the Threshold has been hit).

 

(b) The CHC Indemnitees will not be entitled to assert any claims or recovery
for Losses pursuant to Section 7.2(a)(i) (other than Losses arising out of a
breach or inaccuracy of a Fundamental Representation, which shall not be subject
to this clause), or Section 7.2(a)(iii), Section 7.2(a)(iv) or Section 7.2(a)(v)
having an aggregate Value in excess of the Set-Off Amount. The CHC Indemnitees
will not be entitled to assert any claims or recovery for Losses pursuant to
Section 7.2(a)(i) arising out of a breach or inaccuracy of a Fundamental
Representation having an aggregate Value in excess of the Merger Consideration.
No Skyline Member shall be liable to the CHC Indemnitees pursuant to Section
7.2(a)(i) for any Losses in excess of the aggregate Value of the Merger
Consideration received or to be received by such Skyline Member. Additionally,
the Skyline Indemnitees will not be entitled to assert any claims or recovery
for Losses pursuant to Section ‎7.2‎(b)(i) (other than Losses arising out of a
breach or inaccuracy of a Fundamental Representation, which shall not be subject
to this clause) in the aggregate more than $2,000,000; provided, however, that
such limitation will not apply or be applicable to any claims arising out of or
resulting from any failure of CHC pay or to deliver consideration or payments
due under this Agreement to the Skyline Members.

 

(c) An Indemnitee’s right to indemnification pursuant to Section ‎7.2 on account
of any Losses will be reduced by all insurance or other third party
indemnification proceeds actually received by the Indemnitee (net of collection
costs, deductibles, and retroactive premium adjustments related to the insurance
claim). An Indemnitee shall use commercially reasonable efforts to claim and
recover any Losses suffered by such Indemnitees under any such insurance
policies or other third-party indemnities; provided, however, that an Indemnitee
is not required to initiate pursuit of such insurance or indemnity proceeds
prior to asserting any claim or claims under this Article VII. The Skyline
Indemnitees shall remit to CHC any such insurance or other third-party proceeds
that are paid to the Skyline Indemnitees with respect to Losses for which the
Skyline Indemnitees have been previously compensated pursuant to Section 7.2(b).
The CHC Indemnitees shall remit to the Members’ Representative for distribution
any such insurance or other third-party proceeds that are paid to the CHC
Indemnitees with respect to Losses for which the CHC Indemnitees have been
previously compensated pursuant to Section 7.2(a).

 



40

 

 

(d) The Indemnitees will not be entitled to indemnification hereunder for
punitive damages except with respect to any such damages paid or payable by an
Indemnitee to a third party pursuant to a third-party claim.

 

(e) For purposes of determining the amount of any Loss subject to
indemnification hereunder (but, for the avoidance of doubt, not for purposes of
determining whether any breach has occurred), the representations, warranties,
covenants and agreements set forth in this Agreement shall be considered without
regard to any materiality or Material Adverse Effect qualification set forth
therein.

 

(f) No Indemnitee shall be entitled to be compensated more than once for the
same Loss.

 

(g) The right of an Indemnitee to indemnification, payment of any Losses or
other remedy based on the representations, warranties, covenants and agreements
of the Indemnifying Party pursuant to this Agreement or any agreements entered
into in connection herewith shall not be limited or affected by any
investigation or review conducted by such Indemnitee or by its accountants,
counsel or other representatives prior to the Effective Time, nor any knowledge
acquired (or capable of being acquired) at any time by such Indemnitee, whether
before or after execution of this Agreement or the Closing Date, with respect to
the accuracy of or compliance with any such representations, warranties,
covenants or agreements of the Indemnifying Party.

 

7.5 Procedures.

 

(a) Notice of Losses by Skyline Indemnitee. As soon as reasonably practicable
after a Skyline Indemnitee has actual knowledge of any claim pursuant to Section
7.2(b) that may result in a Loss (a “Claim”) but in no event more than fifteen
(15) days after becoming aware of such Claim, the Members’ Representative shall
give notice thereof (a “Claims Notice”) to CHC. A Claims Notice must describe
the Claim in reasonable detail, including which section of this Agreement was
breached, and set forth the Members’ Representative’s good faith calculation of
the Loss that has been suffered by the applicable Skyline Indemnitee. No delay
in or failure to give a Claims Notice by the Members’ Representative to CHC
pursuant to this ‎Section 7.1(a) will adversely affect any of the rights or
remedies that Skyline Indemnitees have under this Agreement, or alter or relieve
CHC or the Surviving Company of their obligation to indemnify the applicable
Skyline Indemnitee, except to the extent that either CHC or the Surviving
Company is materially prejudiced thereby. CHC shall respond to the Members’
Representative (a “Claim Response”) within 30 calendar days (the “Response
Period”) after the date that the Claims Notice is received by CHC. Any Claim
Response must specify whether CHC disputes the Claim described in the Claims
Notice (or the amount of Losses set forth therein). If CHC fails to give a Claim
Response within the Response Period, CHC will be deemed not to dispute the Claim
described in the related Claims Notice. If CHC elects not to dispute a Claim
described in a Claims Notice, then the amount of Losses alleged in such Claims
Notice with respect to such undisputed Claim will be conclusively deemed to be
an obligation of CHC, and CHC shall, at its election, within three Business Days
of the last day of the applicable Response Period, either make payment to the
applicable Skyline Indemnitee(s) in cash in an aggregate amount equal to the
amount specified in the Claims Notice with respect to such undisputed Claim, or
issue to the applicable Skyline Indemnitee(s) such number of shares of CHC
Common Stock as have an aggregate Value equal to the amount specified in the
Claims Notice with respect to such undisputed Claim, in either case subject to
the limitations contained in this ARTICLE VII. If CHC delivers a Claim Response
within the Response Period indicating that it disputes one or more of the Claims
identified in the Claims Notice, CHC and the Members’ Representative shall
promptly meet and use their commercially reasonable efforts to settle the
dispute. In connection with the commencement of any arbitration proceedings
pursuant to Section 7.5(c), upon either (i) receipt of the final binding
decision of the Arbitrator with respect to the subject matter of a Claims Notice
or (ii) written agreement of CHC and Members’ Representative with respect to the
resolution of the subject matter of a Claims Notice, the Skyline Members shall
be entitled to recover from CHC an amount of Losses in accordance with such
determination or resolution, subject to the limitations contained in this
ARTICLE VII.

 



41

 

 

(b) Notice of Losses by CHC Indemnitee. As soon as reasonably practicable after
a CHC Indemnitee has actual knowledge of any claim pursuant to Section 7.2(a)
that may result in a Loss (a “CHC Claim”) but in no event more than fifteen (15)
days after becoming aware of such CHC Claim, then CHC shall give notice thereof
(a “CHC Claim Notice” and together with a Claims Notice, a “Notice”) to the
Members’ Representative. A CHC Claim Notice must describe the CHC Claim in
reasonable detail, including which section of this Agreement was breached, and
set forth CHC’s good faith calculation of the Loss that has been suffered by a
CHC Indemnitee. No delay in or failure to give a CHC Claims Notice by CHC to the
Members’ Representative pursuant to this Section 7.5(b) will adversely affect
any of the rights or remedies that a CHC Indemnitee has under this Agreement,
except to the extent that the Skyline Members and/or Members’ Representative is
materially prejudiced thereby. The Members’ Representative shall respond to CHC
(a “Dispute Notice”) within 30 calendar days (the “Dispute Period”) after the
date the CHC Claim Notice is received by the Members’ Representative. Any
Dispute Notice must specify whether the Members’ Representative disputes a CHC
Claim described in a CHC Claim Notice (or the amount of Losses set forth
therein). If the Members’ Representative fails to give a Dispute Notice within
the Dispute Period, the Members’ Representative will be deemed not to dispute
the CHC Claim described in the CHC Claim Notice. If the Members’ Representative
elects not to dispute a CHC Claim described in a CHC Claim Notice, then CHC
shall be entitled to recover from the Skyline Members the amount of Losses
specified in the CHC Claim Notice, subject to the limitations contained in this
ARTICLE VII. If the Members’ Representative delivers a Dispute Notice to CHC
within the Dispute Period, CHC and the Members’ Representative shall promptly
meet and use their commercially reasonable efforts to settle the dispute as to
whether and to what extent the CHC Indemnitees are entitled to indemnification
on account of such CHC Claim. In connection with the commencement of any
arbitration proceedings pursuant to Section 7.5(c), upon either (i) receipt of
the final binding decision of the Arbitrator with respect to the subject matter
of a Dispute Notice or (ii) written agreement of CHC and Members’ Representative
with respect to the resolution of the subject matter of a Dispute Notice, CHC
shall be entitled to recover from the Skyline Members an amount of Losses in
accordance with such determination or resolution, subject to the limitations
contained in this ARTICLE VII.

 

(c) Arbitration. CHC and the Members’ Representative shall each provide a list
of unresolved CHC Claims and Claims or anticipated claims on the 150th day
following the Closing Date (the “Open Dispute Notice”). For the 30 day period
following the delivery of an Open Dispute Notice, CHC and the Members’
Representative shall meet and use their commercially reasonable efforts to
settle any disputes. If CHC and the Members’ Representative are unable to reach
agreement within 30 calendar days after (i) the conclusion of the Response
Period, (ii) CHC receives a Dispute Notice, or (iii) delivery of the Open
Dispute Notices, then CHC and the Members’ Representative shall submit, in
writing, their briefs detailing their views as to the correct nature and amount
of each item remaining in dispute to a single arbitrator (“Arbitrator”) selected
from and administered by the Nevada office of JAMS (“JAMS”), in accordance with
its then existing Comprehensive Arbitration Rules & Procedures. The arbitration
hearing shall be held in Nevada, and, unless otherwise agreed to in writing by
the parties, all substantive and procedural issues arising therein shall be
governed by and construed under the laws of the State of Delaware. The Members’
Representative and CHC shall use their commercially reasonable efforts to cause
the Arbitrator to render a written decision resolving the matters submitted to
it within thirty (30) days following the submission thereof. Each party shall
bear its own attorneys’ fees, costs and disbursements arising out of the
arbitration, and shall pay an equal share of the fees and costs of the
Arbitrator and JAMS; however, the Arbitrator shall be authorized to determine
whether a party is the prevailing party and, if so, to award to that prevailing
party reimbursement for its reasonable attorneys’ fees, costs and disbursements,
and the fees and costs of the Arbitrator and JAMS. Any decision of the
Arbitrator shall be final and binding and subject to the limitations set forth
in this ARTICLE VII.

 



42

 

 

(d) Payment of Claims. If and to the extent the CHC Indemnitees are entitled to
recover any amounts pursuant to this ARTICLE VII (other than Losses arising out
of a breach or inaccuracy of a Fundamental Representation), such amounts shall
be recovered only by reducing the principal amount of CHC Convertible Debentures
to be issued by CHC pursuant to Section 1.7(b) by a principal amount of CHC
Convertible Debentures with a Value equal to such amounts. Notwithstanding
anything in this Agreement to the contrary, the CHC Indemnitees shall be
entitled to recover any Losses arising out of a breach of inaccuracy of a
Fundamental Representation (i) first by reducing the principal amount of CHC
Convertible Debentures to be issued by CHC pursuant to Section 1.7(b) by a
principal amount of CHC Convertible Debentures with a Value up to the Set-Off
Amount in accordance with the foregoing terms, (ii) second, from the Skyline
Members pro rata pursuant to the percentages set forth in Section 1.7(a)(i) of
the Consideration Spreadsheet by set-off and cancellation against the
outstanding CHC Convertible Debentures with a Value equal to such Losses in
accordance with the Consideration Spreadsheet, (iii) third, from the Skyline
Members pro rata pursuant to the percentages set forth in Section 1.7(a)(i) of
the Consideration Spreadsheet by setoffs and cancellation against the
outstanding CHC Term Notes in a principal amount equal to such Loses, and (iv)
fourth, from the Skyline Members pro rata pursuant to the percentages set forth
in Section 1.7(a)(i) of the Consideration Spreadsheet in cash. Notwithstanding
anything herein or otherwise to the contrary, the sole remedy for CHC
Indemnitees to recover any consideration for a breach of a Fundamental
Representation is offset against the CHC Convertible Debentures, CHC Term
Debentures and cash issuable, issued or paid to the Skyline Members. If and to
the extent the Skyline Indemnitees are entitled to recover any amounts pursuant
to this ARTICLE VII (other than Losses arising out of a breach or inaccuracy of
a Fundamental Representation), such amounts shall be recovered only by the
issuance and delivery by CHC of shares of CHC Common Stock having a Value equal
to such amounts. Notwithstanding anything in this Agreement to the contrary, the
Skyline Indemnitees shall be entitled to recover any Losses arising out of a
breach of inaccuracy of a Fundamental Representation by CHC (i) first from the
issuance of shares of CHC Common Stock having a Value of up to $2,000,000 in
accordance with the foregoing terms, and (ii) second, in cash by wire transfer
of immediately available funds to the Skyline Members no later than three (3)
Business Days following the determination of any such amount pursuant to the
terms of this Agreement.

 

(e) Failure of Payment. Notwithstanding anything herein or otherwise to the
contrary, except as provided in this Article VII, the Skyline Indemnitees will
not be limited in any way in their right to recover against CHC for any failure
to deliver the full amount of any and all amounts to be paid and delivered
hereunder.

 

(f) Access to Information. For all purposes of this ARTICLE VII (including those
pertaining to disputes under Section 7.5(a) and Section 7.5(b), each Party shall
cooperate with and make available to the other Parties and their respective
representatives all information, records and data, and shall permit reasonable
access to its facilities and personnel, as applicable, as may be reasonably
required in connection with the resolution of such disputes unless it would
adversely affect the ability of a Party to assert attorney-client privilege,
attorney work product privilege or similar privilege.

 



43

 

 

(g) Opportunity to Defend Third Party Claims. In the event of any claim by a
third party against a CHC Indemnitee or Skyline Indemnitee for which
indemnification is available hereunder, the party from whom indemnification is
being sought (the “Indemnifying Party”), has the right, exercisable by notice to
CHC or the Members’ Representative, as applicable, within 30 calendar days of
receipt of a Notice from CHC or the Members’ Representative, as applicable, to
assume and conduct the defense of such claim with counsel selected by the
Indemnifying Party and reasonably acceptable to the Indemnitee. If the
Indemnifying Party has assumed such defense as provided in this Section 7.5(g),
the Indemnifying Party will not be liable for any legal expenses subsequently
incurred by any Indemnitee in connection with the defense of such claim. If the
Indemnifying Party does not assume the defense of any third party claim in
accordance with this Section 7.5(g), the Indemnitee may continue to defend such
claim at the sole cost and expense of the Indemnifying Party (subject to the
limitations set forth in this ARTICLE VII) and the Indemnifying Party may still
participate in, but not control, the defense of such third party claim at the
Indemnifying Party’s sole cost and expense. The Indemnitee will not consent to a
settlement of, or the entry of any judgment arising from, any such claim,
without the prior written consent of the Indemnifying Party (such consent not to
be unreasonably withheld, delayed or conditioned). Except with the prior written
consent of the Indemnitee, no Indemnifying Party, in the defense of any such
claim, will consent to the entry of any judgment or enter into any settlement
that (i) provides for injunctive or other nonmonetary relief affecting the
Indemnitee or (ii) does not include as an unconditional term thereof the giving
by each claimant or plaintiff to such Indemnitee of a release from all liability
with respect to such claim. The Party responsible for the defense of such third
party claim (the “Responsible Party”) shall, to the extent reasonably requested
by the other Party, keep such other Party informed as to the status of such
claim.

 



44

 

 

7.6 Members’ Representative.

 

(a) Each Skyline Member by virtue of the approval and adoption of this Agreement
or by accepting any consideration payable or issuable hereunder shall be deemed
to have constituted, appointed and empowered the Members’ Representative, for
the benefit of the Skyline Members, as the exclusive agent and attorney-in-fact
to act for and on behalf of each Skyline Member, in connection with and to
facilitate the consummation of the transactions contemplated hereby, which shall
include the power and authority: (i) to execute and deliver such waivers,
consents and amendments (with respect to any and all matters or issues,
including those which may have a negative impact on a Skyline Member) under this
Agreement and the other agreements, documents and instruments executed in
connection herewith and the consummation of the transactions contemplated hereby
as the Members’ Representative, in its sole discretion, may deem necessary or
desirable; (ii) as the Members’ Representative, to enforce and protect the
rights and interests of the Skyline Members and to enforce and protect the
rights and interests of such Persons arising from the Excluded Assets, out of or
under or in any manner relating to this Agreement, and the other agreements,
documents and instruments executed in connection herewith and the transactions
provided for herein and therein, and to take any and all actions which the
Members’ Representative believes are necessary or appropriate with respect to
the Excluded Assets, under this Agreement and the other agreements, documents
and instruments executed in connection herewith for and on behalf of the Skyline
Members, including consenting to, compromising or settling any such claims,
conducting negotiations with CHC, the Surviving Company and their respective
Representatives regarding such claims, and, in connection therewith, to (A)
assert any claim or institute any action, proceeding or investigation; (B)
investigate, defend, contest or litigate any claim, action, proceeding or
investigation initiated by CHC, the Surviving Company or any other Person, or by
any Governmental Entity against the Members’ Representative and/or any of the
Skyline Members, and receive process on behalf of any or all Skyline Members in
any such claim, action, proceeding or investigation and compromise or settle on
such terms as the Members’ Representative shall determine to be appropriate, and
give receipts, releases and discharges with respect to, any such claim, action,
proceeding or investigation; (C) file any proofs of debt, claims and petitions
as the Members’ Representative may deem advisable or necessary; (D) settle or
compromise any claims asserted under this Agreement; and (E) file and prosecute
appeals from any decision, judgment or award rendered in any such action,
proceeding or investigation, it being understood that the Members’
Representative shall not have any obligation to take any such actions, and shall
not have any liability for any failure to take any such actions; (iii) to
refrain from enforcing any right of the Skyline Members arising out of or under
or in any manner relating to this Agreement and the other agreements, documents
and instruments executed in connection herewith; provided, however, that no such
failure to act on the part of the Members’ Representative, except as otherwise
provided in this Agreement, shall be deemed a waiver of any such right or
interest by the Members’ Representative or by the Skyline Members unless such
waiver is in a writing signed by the waiving Party or by the Members’
Representative; (iv) to make, execute, acknowledge and deliver all such other
agreements, guarantees, orders, receipts, endorsements, notices, requests,
instructions, certificates, stock powers, letters and other writings, and, in
general, to do any and all things and to take any and all action that the
Members’ Representative, in its sole and absolute discretion, may consider
necessary, proper or convenient in connection with or to carry out the
transactions contemplated by this Agreement and the other agreements, documents
and instruments executed in connection herewith; (v) to engage special counsel,
accountants and other advisors and incur such other expenses on behalf of the
Members in connection with any matter arising under this Agreement and the other
agreements, documents and instruments executed in connection herewith; and (vi)
to collect, hold and disburse any amounts, including any portion of the Excluded
Assets or CHC Convertible Debentures subject to set-off received by the Members’
Representative pursuant to the terms hereof in accordance with the terms of this
Agreement and the other agreements, documents and instruments executed in
connection herewith. Notwithstanding the foregoing, the Members’ Representative
may resign at any time by providing written notice of intent to resign to the
Skyline Members, which resignation shall be effective upon the earlier of (A)
thirty (30) calendar days following delivery of such written notice or (B) the
appointment of a successor by the Skyline Members. In addition, the Members’
Representative may be removed by the consent of Skyline Members holding a
majority of the Membership Units of Skyline outstanding prior to the Closing
Date. Skyline Members holding a majority of the Membership Units outstanding
prior to the Closing Date shall appoint a new Members’ Representative in the
event of any vacancy. By executing this Agreement the Members’ Representative
hereby (x) accepts its appointment and authorization to act as Members’
Representative as attorney-in-fact and agent on behalf of the Skyline Members in
accordance with the terms of this Agreement and (y) agrees to perform its
obligations under, and otherwise comply with, this Section ‎7.5.

 



45

 

 

(b) The Members’ Representative shall be entitled to receive reimbursement from,
and be indemnified by, the Skyline Members for certain expenses, charges and
liabilities as provided below. In connection with this Agreement, and in
exercising or failing to exercise all or any of the powers conferred upon the
Members’ Representative hereunder, (i) the Members’ Representative shall incur
no responsibility whatsoever to any Skyline Members by reason of any error in
judgment or other act or omission performed or omitted hereunder, excepting only
responsibility for any act or failure to act which represents willful misconduct
and (ii) the Members’ Representative shall be entitled to rely on the advice of
counsel, public accountants or other independent experts experienced in the
matter at issue, and any error in judgment or other act or omission of the
Members’ Representative pursuant to such advice shall in no event subject the
Members’ Representative to liability to any Skyline Member. Each Skyline Member
shall indemnify, severally in proportion to its Pro Rata Share and not jointly,
the Members’ Representative against all Losses, including reasonable attorneys’,
accountants’ and other experts’ fees and the amount of any judgment against
them, of any nature whatsoever (including, but not limited to, any and all
expense whatsoever reasonably incurred in investigating, preparing or defending
against any litigation, commenced or threatened or any claims whatsoever),
arising out of or in connection with any claim, investigation, challenge, action
or proceeding or in connection with any appeal thereof, relating to the acts or
omissions of the Members’ Representative hereunder. The foregoing
indemnification shall not apply in the event of any action or proceeding which
finally adjudicates the liability of the Members’ Representative hereunder for
its willful misconduct. In the event of any indemnification hereunder, upon
written notice from the Members’ Representative to the Skyline Members as to the
existence of a deficiency toward the payment of any such indemnification amount,
each Skyline Member shall promptly deliver to the Members’ Representative full
payment of such Skyline Member’s share of the amount of such deficiency in
proportion to such Skyline Member’s Pro Rata Share. The Members’ Representative
shall only have the duties expressly stated in this Agreement and shall have no
other duty, express or implied. The Members’ Representative may engage
attorneys, accountants and other professionals and experts at the cost and
expense of the Skyline Members.

 

(c) All of the indemnities, immunities and powers granted to the Members’
Representative under this Agreement shall survive the Effective Time and/or any
termination of this Agreement.

 

(d) CHC and the Surviving Company shall have the right to rely upon all actions
taken or omitted to be taken by the Members’ Representative pursuant to this
Agreement, all of which actions or omissions shall be legally binding upon the
Skyline Members.

 

(e) The grant of authority provided for herein (i) is coupled with an interest
and shall be irrevocable and survive the death, incompetency, bankruptcy or
liquidation of any Skyline Member and (ii) shall survive the consummation of the
Merger, and any action taken by the Members’ Representative pursuant to the
authority granted in this Agreement shall be effective and absolutely binding on
each Skyline Member notwithstanding any contrary action of or direction from
such Skyline Member, except for actions or omissions of the Members’
Representative constituting willful misconduct.

 

(f) Each of Skyline, Merger Sub and CHC acknowledges and agrees that the
Members’ Representative is a party to this Agreement solely to perform certain
administrative functions in connection with the consummation of the transactions
contemplated hereby. Accordingly, each of Skyline, Merger Sub and CHC
acknowledges and agrees that, other than in the Members’ Representative’s role
as a Skyline Member (if applicable), the Members’ Representative shall have no
liability to, and shall not be liable for any Losses of, any of Skyline, Merger
Sub or CHC or to any Person in connection with any obligations of the Members’
Representative under this Agreement or otherwise in respect of this Agreement or
the transactions contemplated hereby, except to the extent such Losses shall be
proven to be the direct result of fraud by the Members’ Representative in
connection with the performance by the Members’ Representative of its
obligations hereunder.

 



46

 

 

7.7 Treatment of Indemnity Payments. All indemnification payments made under
this Agreement shall be deemed to be an adjustment to the Merger Consideration
to the extent permitted by applicable Law.

 

ARTICLE VIII
COVENANTS

 

8.1 Expenses. Except as otherwise specifically set forth elsewhere in this
Agreement, including Section 1.7(a), whether or not the Merger is consummated,
all costs and expenses incurred in connection with this Agreement and the
Contemplated Transactions shall be paid by the Party incurring such cost or
expense.

 

8.2 Stockholder or Member Litigation. Each Party shall promptly provide a notice
to the other of any Transaction Legal Action brought by any stockholder or
member of such Party, as the case may be, against such Party and/or its
Representatives relating to this Agreement or the Contemplated Transactions,
including the Merger, and shall promptly inform such other Parties of the status
thereof.

 

8.3 Public Announcements. The initial press release with respect to this
Agreement and the Contemplated Transactions shall be a release mutually agreed
to by Skyline and CHC. After delivery of the initial press release, Skyline will
not issue any press release except with the prior review by and approval of CHC.
Skyline and CHC agree that no public release or other public announcement,
including any releases, announcements or other correspondence with customers or
suppliers of any Party, concerning the Contemplated Transactions shall be issued
by (x) CHC or its affiliates without the prior written consent of the Member
Representative (which consent shall not be unreasonably withheld, conditioned or
delayed), or (y) the Member Representative, Skyline or its affiliates without
the prior written consent of CHC (which consent shall not be unreasonably
withheld, conditioned or delayed), except as such release or announcement may be
required by applicable Law or the rules or regulations of the SEC or a
Governmental Entity to which the relevant Party is subject, wherever situated,
in which case the Party required to make the release or announcement shall
consult with the other Parties about, and allow the other Parties reasonable
time to comment on, such release or announcement in advance of such issuance.

 

8.4 PPP Loan.  Prior to the Closing Date, the Members’ Representative shall
notify CHC of the outstanding balance of the PPP Loan. Following the Closing,
CHC shall cause the Surviving Company to continue to comply with the terms of
the PPP Loan so as to maximize the amount to be forgiven, including submitting
any required applications for forgiveness in a timely manner, as directed by the
Members’ Representative.

 

ARTICLE IX
DEFINED TERMS

 

9.1 Definitions. For purposes of this Agreement, the following terms will have
the following meanings when used herein with initial capital letters:

 

“ABF Loan” means that certain Loan and Security Agreement, dated September 18,
2019 between Skyline and Access Business Financing LLC.

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.

 

“Affiliate” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person; for purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by Contract or
otherwise.

 



47

 

 

“Business Day” means a day other than a Saturday, Sunday or any day on which
commercial banks located in the State of New York are authorized or obligated to
close.

 

“Computer Software” means all computer programs, databases, compilations, data
collections (in each case, whether in human-readable, machine readable, source
code or object code form) and documentation related to the foregoing.

 

“Confidentiality Agreement” means that certain Mutual Confidentiality Agreement
between CHC and Skyline dated March 10, 2020.

 

“Contemplated Transactions” means the Merger and the other transactions
contemplated by this Agreement and in the other Transaction Documents.

 

“Contract” means any contract, agreement, license, lease, guaranty, indenture,
sales or purchase order or other legally binding commitment in the nature of a
contract (whether or not written) to which a Person is a party.

 

“CHC Intellectual Property Rights” means any Intellectual Property Rights owned
by, licensed to or registered to CHC or any of its subsidiaries, as applicable.

 

“CHC Material Adverse Effect” means a Material Adverse Effect on CHC.

 

“CHC Registered Intellectual Property Rights” means any Registered Intellectual
Property Rights included in CHC Intellectual Property Rights.

 

“Derivative Security” means any option, warrant, equity security, equity-linked
security, appreciation rights, phantom equity, or similar ownership interests,
calls, rights (including preemptive rights), Contracts, commitments or
agreements of any character to which the specified Person is a party or by which
either is bound obligating such Person to issue, deliver or sell, or cause to be
issued, delivered or sold, or repurchase, redeem or otherwise acquire, or cause
the repurchase, redemption or acquisition of, or deliver cash or other
consideration with respect to, any shares of capital stock or similar ownership
interests or equity-linked securities of such Person or obligating such Person
to grant, extend, accelerate the vesting of or enter into any such subscription,
option, warrant, equity security, equity-linked security, appreciation rights,
call, right, commitment or agreement.

 

“DOL” means the United States Department of Labor.

 

“Environmental Claim” means any and all administrative, regulatory or judicial
Legal Actions alleging Liability arising out of or resulting from: (1) the
presence or Release into the environment of any Hazardous Substance at the
Skyline Leased Real Estate or CHC Leased Real Estate, as applicable; or (2) any
violation of Environmental Law.

 

“Environmental Laws” means all federal, state or local statutes, laws,
regulations, judgments and orders in effect on the Effective Time and relating
to protection of human health or the environment, including laws and regulations
relating to Releases or threatened Releases of Hazardous Substances, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Substances.

 



48

 

 

“Environmental Permits” means all governmental licenses, permits, registrations
and government approvals issued pursuant to Environmental Law.

 

“Financial Advisor” means any investment bank or financial advisor or Person
that acts in any similar capacity that provides financial or investment advisor
services to a Party in connection with the Merger.

 

“Funded Indebtedness” means, without duplication to current liabilities, all:
(i) obligations for borrowed money (including any unpaid principal, premium,
accrued and unpaid interest, prepayment penalties, commitment and other fees,
reimbursements, indemnities and all other amounts payable in connection
therewith); (ii) liabilities evidenced by bonds, debentures, notes, or other
similar instruments or debt securities; excluding the PPP Loan and the ABF Loan.

 

“Hazardous Substances” means any chemicals, materials or substances which are
defined as or included in the definition of  “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous wastes,” “restricted
hazardous wastes,” “toxic substances,” “toxic pollutants” or similar terms under
any Environmental Law.

 

“Intellectual Property Rights” means all worldwide (a) inventions, whether or
not patentable, (b) patents and patent applications, (c) trademarks, trademark
applications, service marks, service mark applications, trade dress, logos,
Internet domain names and trade names, whether or not registered, and all
goodwill associated therewith, (d) rights of publicity and other rights to use
the names and likeness of individuals, (e) copyrights and related rights,
whether or not registered, (f) Computer Software, data, databases, files, and
documentation and other materials related thereto, (g) trade secrets and all
confidential, technical, technological, industrial, business processes and
business information, (h) know how, (i) all rights in any of the foregoing
provided by bilateral or international treaties or conventions, and (j) all
rights to sue or recover and retain damages and costs and attorneys’ fees for
past, present and future infringement or misappropriation of any of the
foregoing.

 

“International Employee Plan” means a Skyline Plan or CNC Plan, as applicable,
that has been adopted or maintained by a Person, whether informally or formally,
for the benefit of current or former employees of such Person outside the United
States.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge” means, with respect to Skyline or Skyline, the actual knowledge
after reasonable enquiry of Harald Braun and John Helson, and with respect to
CHC, the actual knowledge after reasonable enquiry of Daniel L. Hodges or Brian
T. Mihelich; provided in each case that such enquiry shall not require making
enquiries of customers, suppliers or other third-party contractors.

 

“Legal Action” means any claim, action, suit, arbitration, proceeding or
governmental investigation or proceeding.

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including, without limitation, those arising under any Law, Legal
Action or Order and those arising under any contract, agreement, arrangement,
commitment or undertaking.

 



49

 

 

“License Agreements” means all agreements (whether written or oral, including
license agreements, research agreements, development agreements, distribution
agreements, consent to use agreements and covenants not to sue, or settlement
agreements containing like provisions) to which a Person is a party or otherwise
bound, pursuant to which a Person has granted or been granted any right to use,
exploit or practice any Intellectual Property Rights, or that restrict the right
of a Person to use or enforce any Intellectual Property Rights.

 

“Licensed Intellectual Property Rights” means any Intellectual Property Rights
owned by a third party that a Person has a right to use, exploit or practice by
virtue of a license grant, immunity from Legal Action or otherwise.

 

“Liens” means all liens, pledges, hypothecations, charges, mortgages, security
interests, encumbrances, claims, infringements, interferences, options, right of
first refusals, preemptive rights, community property interests or restriction
of any nature (including any restriction on the voting of any security, any
restriction on the transfer of any security or other asset, any restriction on
the possession, exercise or transfer of any other attribute of ownership of any
asset), other than Permitted Liens.

 

“Material Adverse Effect” means any event, occurrence, fact, condition, state of
facts or development or change which, individually or in the aggregate (i) is
reasonably expected to result in any change or effect that is materially adverse
to the business, results of operations, condition (financial or otherwise),
properties, assets liabilities or results of operations of the specified Party
and its subsidiaries, taken as a whole; or (ii) is reasonably expected to
prevent or materially impede, interfere with, hinder or delay the consummation
by such Party of the Contemplated Transactions on a timely basis; provided,
however, that none of the following shall be deemed, either alone or in
combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Material Adverse
Effect: (A) changes generally affecting the economy or financial or securities
markets; (B) the announcement of the Contemplated Transactions, including the
impact thereof on the relationships, contractual or otherwise, of the specified
person with employees, customers, suppliers or counterparty to any Contract of
such Party; (C) any change, circumstance, condition, development, effect, event,
occurrence or state of facts arising directly or indirectly from or otherwise
relating to any outbreak or escalation of war, act of terrorism, national or
international calamity, natural disaster (including hurricanes, tornadoes,
floods or earthquakes), epidemic, pandemic or any other similar event; (D)
changes (including changes of applicable Law) or general conditions in the
industry in which such Party operates; (E) changes in GAAP (or authoritative
interpretations of GAAP); (F) any Transaction Legal Action, to the extent
relating to the negotiations between the Parties and the terms and conditions of
this Agreement; and (G) compliance with the terms of, or the taking of any
action required by, this Agreement (including, without limitation and for the
avoidance of doubt, the terms of Section ‎8.3); provided, further, however, that
any event, change and effect referred to in clauses (A), (C) or (D) immediately
above shall be taken into account in determining whether a Material Adverse
Effect with respect to the specified Person has occurred or would reasonably be
expected to occur to the extent that such event, change or effect has a
materially disproportionate effect on such Party, compared to other participants
in the industries in which such Party conducts its businesses.

 



50

 

 

“Material Agreements” means each Contract to which the specified Party is a
party or subject to or by which its assets are bound which: (a) provides for
obligations, payments, Liabilities, consideration, performance of services or
the delivery of goods to or by such Party of any amount or value reasonably
expected to be in excess of  $100,000 in any annual period; (b) contains
covenants limiting the freedom of such Party to engage in any line of business
in any geographic area or to compete with any Person or restricting the ability
of such Party to acquire equity interests in any Person; (c) is an employment or
severance contract or indemnification contract, or a consulting or non-compete
agreement, applicable to any employee of such Party whose annual total
compensation exceeds $120,000 or any director of such Party; (d) relates to, or
is evidence of, or is a guarantee of, or provides security for, indebtedness or
the deferred purchase price of property (whether incurred, assumed, guaranteed
or secured by any asset of such Party); (e) is a letter of credit, bond or
similar arrangement running to the account of, or for the benefit of, such Party
in an amount in excess of  $100,000; (f) is a lease or agreement under which
such Party is a lessor of or permits any third party to hold or operate any
property owned or controlled by such Party; (g) relates to the use of, or the
right to use, Intellectual Property Rights by such Party, except for any of the
foregoing related to the use of generally available Computer Software that is
sold or licensed under shrink-wrap or click-through terms; (h) is a collective
bargaining agreement; (i) is a joint venture or partnership contract or a
limited liability company operating agreement; (j) is entered into with, or
otherwise relates to, any Affiliate, officer or director or their family members
of such Party; (k) cannot be terminated on less than 60 days’ notice without
penalty or is continuous over a period of more than one year from the Effective
Date and cannot be terminated on less than 60 days’ notice, in either case
without penalty or payment of an amount (including acceleration of obligations)
of $50,000 or more; (l) provides for the payment of cash or other compensation
or benefits upon the Merger and the consummation of the Contemplated
Transactions; (m) relates to any loan to any directors, officers or Affiliates
of such Party; (n) relates to voting, transfer or other arrangements related to
any equity interests of such Party or warrants, options or other rights to
acquire any equity interests of such Party (other than this Agreement, the
Merger and the Contemplated Transactions); or (o) is otherwise material to the
operations and business of such Party.

 

“Membership Units” means Class A Units, Class B Units and Common Units of
Skyline, as defined in the Skyline Operating Agreement.

 

“Members’ Representative” means John Helson, or any other Person selected as a
successor thereto in accordance with the provisions of this Agreement.

 

“Ordinary Course of Business” means an action which is taken in the ordinary
course of the normal day-to-day operations of the Person taking such action
consistent with the past practices of such Person, is not required to be
authorized by the board of directors of such Person (or by any Person or group
of Persons exercising similar authority) and is similar in nature and magnitude
to actions customarily taken, without any authorization by the board of
directors (or by any Person or group of Persons exercising similar authority),
in the ordinary course of the normal day-to-day operations of other Persons that
are in the same line of business as such Person.

 

“OTC Markets” means the OTCQB tier of the OTC Markets, Inc. on which the CHC
Common Stock is trading.

 

“Permitted Liens” means (a) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith and for which adequate reserves have been
established, (b) mechanics’, carriers’, workers’, repairers’ and similar
statutory Liens arising or incurred in the Ordinary Course of Business for
amounts which are not delinquent or which are being contested by appropriate
proceedings, (c) zoning, entitlement, building and other land use regulations
imposed by Governmental Entities having jurisdiction over such Person’s owned or
leased real property, which are not violated by the current use and operation of
such real property, (d) covenants, conditions, restrictions, easements and other
similar non-monetary matters of record affecting title to such Person’s owned or
leased real property, which do not materially impair the occupancy or use of
such real property for the purposes for which it is currently used in connection
with such Person’s businesses, (e) any right of way or easement related to
public roads and highways, which do not materially impair the occupancy or use
of such real property for the purposes for which it is currently used in
connection with such Person’s businesses, (f) Liens arising under workers’
compensation, unemployment insurance, social security, retirement and similar
legislation, and (g) any other Liens that, in the aggregate, do not materially
impair the value or the continued use and operation of the assets or properties
to which they relate, including without limitation, the rights to use a license
under the applicable Contract.

 



51

 

 

“Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.

 

“PPP Loan” means the loan evidenced by that certain Note, dated April 17, 2020,
issued by Skyline to First Western Trust Bank.

 

“Pro Rata Share” means each Skyline Member’s respective proportionate ownership
of Skyline as set forth on Section 2.3(a) of the Skyline Disclosure Letter and
the Consideration Spreadsheet.

 

“Profit Units” means the Class P Incentive Units of Skyline, as defined in the
Skyline Operating Agreement.

 

“Registered Intellectual Property Rights” means all patents and patent
applications, registered copyrights and copyright applications, registered
trademarks and trademark applications, and any other Intellectual Property Right
that is the subject of an application, certificate, filing, registration or
other document issued by, filed with, or recorded by, any Governmental Entity.

 

“Related Party” of any specified Person means: (i) an executive officer or
director (or any Person that exercises substantially similar right and
authority) of such specified Person; (ii) any Person owning 5% or more of the
voting shares of such specified Person (assuming the exercise or conversion of
any Derivative Securities of such specified Person that represents, directly or
indirectly, the right to acquire voting shares of such specified Person); (iii)
any Person that can significantly influence the management or operating policies
of such specified Person, including the ability that would prevent such
specified Person from fully pursuing its own separate interests, through the
ownership of securities, contract or both; or (iv) the immediate family members
or Affiliates or associates of any Person described in the foregoing clauses of
this paragraph.

 

“Release” means any release, spill, emission, emptying, leaking, injection,
deposit, disposal, discharge, dispersal, leaching, pumping, pouring, or
migration into the atmosphere, soil, surface water, groundwater or property.

 

“Representatives” of any entity means such entity’s directors, officers,
employees, legal, investment banking and financial advisors, accountants and any
other agents and representatives.

 

“Retained Tax Liabilities” means: (i) all Taxes of Skyline for any taxable
period ending on or before the Closing Date and, with respect to any taxable
period beginning before and ending after the Closing Date, Taxes attributable to
the portion of such taxable period ending on and including the Closing Date as
determined under Section 4.2(c); (ii) all Taxes of any member of an affiliated,
consolidated, combined or unitary group attributable to Skyline (or any
predecessor of Skyline) being or having been a member of such group on or prior
to the Closing Date by reason of a liability under Treasury Regulation Section
1.1502-6 or any comparable provisions of foreign, state or local Law; and (iii)
any and all Taxes of any person imposed on Skyline arising under the principles
of transferee or successor liability or by contract, attributable to an event or
transaction occurring before the Closing Date.

 

“SEC” means the U.S. Securities and Exchange Commission.

 



52

 

 

“Set-Off Amount” means CHC Convertible Debentures with an aggregate Value of
$5,575,000.

 

“Skyline Intellectual Property Rights” means any Intellectual Property Rights
owned by, licensed exclusively to or registered to Skyline.

 

“Skyline Operating Agreement” means the Second Amended and Restated Operating
Agreement of Skyline dated as of June 10, 2019, as in effect on the Agreement
Date.

 

“Skyline Material Adverse Effect” means a Material Adverse Effect on Skyline.

 

“Skyline Members” means the Persons  listed on  Schedule 2.3(a) of the Skyline
Disclosure Letter or the Skyline Cap Table, which shall include all holders of
Membership Units and Profit Units immediately prior to the Effective Time.

 

“Skyline Registered Intellectual Property Rights” means any Registered
Intellectual Property Rights included in Skyline Intellectual Property Rights.

 

“subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, of which more than fifty
percent (50%) of either the equity interests in, or the voting control of, such
corporation or other organization is, directly or indirectly through
subsidiaries or otherwise, beneficially owned by such Person.

 

“Transaction Documents” means this Agreement and the documents, agreements and
instruments referenced herein or entered into in connection with this Agreement,
the Merger or the other Contemplated Transactions.

 

“Transaction Expense Deductions” means, collectively, all federal, state, local,
foreign or other income Tax deductions recognized by Skyline or the Surviving
Company as a result of, or in connection with, the transactions contemplated by
this Agreement, in each case, to the extent related to expenses or costs paid or
incurred by Skyline or the Surviving Company on or prior to the Closing Date in
connection with such transactions, including such items related to: (a) the
vesting or exercise of, or payments with respect to, any equity-based
compensation arrangements; (b) the payment of any change in control or stay
bonuses, or similar compensatory amounts, to employees or other service
providers or to any owner of Skyline; and (c) any acceleration of deferred
financing fees related to the repayment of Skyline’s indebtedness.

 

“Value” means, with respect to any CHC Convertible Debenture, the Value of the
shares of CHC Common Stock issuable upon the conversion of the principal amount
of such CHC Convertible Debenture, and with respect to any shares of CHC Common
Stock, an amount equal to the Conversion Price (as defined in the CHC
Convertible Debenture).

 

ARTICLE X
GENERAL PROVISIONS

 

10.1 Limited Survival of Representations and Warranties. The representations and
warranties of Skyline and CHC contained in this Agreement shall terminate on the
date (the “Claim Expiration Date”) that is 180 days after the Closing Date (or
if such date is not a Business Day, then the immediately following Business
Day), and only the covenants that by their terms survive the Effective Time
shall survive the Closing Date.

 



53

 

 

10.2 Notices.  

 

(a) All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given and duly delivered: (i) when delivered (or delivery was properly tendered)
by hand; (ii) when delivered (or delivery was properly tendered) by the
addressee if sent by a nationally recognized overnight courier; or (iii) on the
date sent by e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient, if the original of such
notice was duly transmitted in accordance with (i) or (ii) of this
Section ‎10.2(a) or transmitted by certified mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section ‎10.2(a)):

 

(b) if to CHC or Merger Subs (or to Skyline, after the Merger), to:

 

COMSovereign Holding Corp.

5000 Quorum Drive STE 400

Dallas, TX 75254

Attention: Daniel L. Hodges

Email: DHodges@COMSovereign.com

 

with a copy to (which will not constitute notice to CHC):

 

Pryor Cashman LLP

7 Times Square

New York, NY 10036

Attention: Eric M. Hellige, Esq.

Email: ehellige@pryorcashman.com

 

(c) if to Skyline prior to the Merger, to:

 

Skyline Partners Technology LLC

1200-28th Street, Suite 201

Boulder, Colorado 80303

Attention: John Helson

Email: jhelson@j2partners.com

 

Mailing Address:

PO Box 18150

Boulder, CO 80308

 

with a copy to (which will not constitute notice to Skyline):

 

Koenig, Oelsner, Taylor, Schoenfeld & Gaddis PC

2475 Broadway St.

Boulder, CO 80304

Attention: John Gaddis, Esq.

Email: jgaddis@kofirm.com

 



54

 

 

(d) If to the Members’ Representative, to:

 

Mr. John Helson

5388 Waterstone Drive

Boulder CO 80301

Email:john@helson.net 

 

with copies to (which will not constitute notice to Skyline):

 

Koenig, Oelsner, Taylor, Schoenfeld & Gaddis PC

2475 Broadway St.

Boulder, CO 80304

Attention: John Gaddis, Esq.

Email: jgaddis@kofirm.com

 

Gary Jacobs

PO Box 18150

Boulder CO 80308

gary@tvpartners.net

 

Patrick McCamley

1815 South Washington Str,

Denver, CO 80210

patrick@skylinepartnersllc.com

 

or to such other Persons, addresses or email addresses as may be designated in
writing by the Person entitled to receive such communication as provided above.

 

10.3 Interpretation. When a reference is made in this Agreement to Exhibits,
such reference shall be to an Exhibit to this Agreement unless otherwise
indicated. When a reference is made in this Agreement to Sections, Schedules, or
Exhibits, such reference shall be to a Section, Schedule or Exhibit of or to
this Agreement. Unless otherwise indicated the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The captions and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. When reference is made herein to
“the business of” an entity, such reference shall be deemed to include the
business of all direct and indirect subsidiaries of such entity. A reference in
this Agreement to $ or dollars is to U.S. dollars. The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. References to “this Agreement” shall mean this Agreement together
with the Skyline Disclosure Letter and the CHC Disclosure Letter. The headings
in this Agreement are for reference only and shall not affect the interpretation
of this Agreement. Unless the context of this Agreement otherwise requires (a)
words of any gender include each other gender and neutral forms of such words,
(b) words using the singular or plural number also include the plural or
singular number, respectively, (c) references to clauses without a
cross-reference to a Section or subsection are references to clauses within the
same Section or, if more specific, subsection, (d) references to any Person
include the successors and permitted assigns of that Person, or (e) references
from or through any date shall mean, unless otherwise specified, from and
including or through and including, respectively. The symbol “$” refers to
United States Dollars. All references to “days” shall be to calendar days unless
otherwise indicated as a “Business Day.” Any action otherwise required to be
taken on a day that is not a Business Day shall instead be taken on the next
succeeding Business Day, and if the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day

 



55

 

 

10.4 Counterparts. This Agreement may be executed and delivered in multiple
counterparts (including facsimile, PDF, DocuSign or other electronic
counterparts), all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

10.5 Entire Agreement; Third-Party Beneficiaries. This Agreement and the other
Transaction Documents (i) constitute the entire agreement among the Parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof; and (ii) except as expressly provided in this Agreement
are not intended to confer upon any other Person any rights or remedies
hereunder. Notwithstanding anything herein or otherwise to the contrary, the
Skyline Members are express and intended third party beneficiaries of this
Agreement.

 

10.6 Amendment. This Agreement may be amended, supplemented or modified by
action taken by or on behalf of each of: (x) the respective Boards of Directors
of the Parties in the case of CHC, Merger Sub, and Skyline, and (y) the Member
Representative, at any time as set forth in a written instrument duly executed
by or on behalf of each Party that sets forth the terms of the relevant
amendments, supplements, or modifications.

 

10.7 Waiver. Any Party, by action taken by or on behalf of its Board of
Directors, may to the extent permitted by applicable Law (i) extend the time for
the performance of any of the obligations or other acts of the other Party, (ii)
unless prohibited by applicable Law, waive any inaccuracies in the
representations and warranties or compliance with the covenants and agreements
of the other Party contained herein or in any document delivered pursuant hereto
or (iii) unless prohibited by applicable Law, waive compliance with any of the
conditions of such Party contained herein. No such extension or waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party extending the time of performance or waiving any such inaccuracy or
non-compliance. No waiver by any Party of any term or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
waiver of the same or any other term or condition of this Agreement on any
future occasion.

 

10.8 Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the Parties. The Parties further agree to negotiate in good faith to
modify this Agreement so as to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision that is mutually agreeable
to the Parties and that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 



56

 

 

10.9 Governing Law; Dispute Resolution. This Agreement, and all claims or causes
of action (whether at law, in contract or in tort) that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
hereof, shall be governed by and construed in accordance with the Laws of the
State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Delaware. Each of the Parties irrevocably (i) consents to submit itself
to the personal jurisdiction of the District Court of the State of Nevada in the
event any dispute arises out of this Agreement or any of the Contemplated
Transactions, and, in connection with any such matter, to service of process by
notice as otherwise provided herein, (ii) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court and (iii) agrees that it will not bring any action relating
to this Agreement or any of the Contemplated Transactions in any court other
than the District Court of the State of Nevada. In the event (but only in the
event) that the District Court of the State of Nevada does not have subject
matter jurisdiction over such action or proceeding, then the Parties will submit
to personal jurisdiction of any federal court in the State of Nevada. Any Party
may make service on another Party by sending or delivering a copy of the process
to the Party to be served at the address and in the manner provided for the
giving of notices in Section ‎10.2.

 

10.10 Specific Performance. The Parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that (i) provided that CHC does not terminate this
Agreement in accordance with its terms, CHC shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which CHC is
entitled at law or in equity; and (ii) provided that Skyline does not terminate
this Agreement in accordance with its terms, Skyline shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which Skyline is entitled at law or in equity. In the event that specific
performance is granted to a Party pursuant to the terms and conditions herein,
such Party shall also be entitled to be awarded its costs and expenses
(including reasonable attorneys’ fees and expenses) incurred solely in
connection with obtaining such specific performance, together with interest on
such amounts from the date of the commencement of such proceeding until the date
of payment at the prime lending rate as published in The Wall Street Journal in
effect on the date of the commencement of such proceeding. The preceding
sentence will not limit the right or ability of a Party seeking specific
performance to recover damages, costs or expenses, under another provision of
this Agreement or of any other Transaction Document.

 

10.11 Rules of Construction. The Parties agree that they have been represented
by counsel during the negotiation and execution of this Agreement and,
therefore, waive the application of any Law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.

 

10.12 Assignment. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the Parties and their respective
successors and permitted assigns.

 

10.13 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE CONTEMPLATED
TRANSACTIONS. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL
ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.12.

 



57

 

 

10.14 Limitation on Damages. In no event will any Party or any shareholder,
stockholder, member or partner of any Party be liable to any other Party under
or in connection with this Agreement or in connection with the Contemplated
Transactions for special, general, indirect, consequential, or punitive or
exemplary damages, including damages for lost profits or lost opportunity, even
if the Party or any shareholder of member of such Party sought to be held liable
has been advised of the possibility of such damage.

 

10.15 Attorney-Client Privilege. All communications involving attorney-client
privilege between Skyline or Skyline Members (collectively, the “Company
Securityholders”), on the one hand, and their respective counsels, including
Koenig, Oelsner, Taylor, Schoenfeld & Gaddis PC, on the other hand, in the
course of the negotiation, documentation and consummation of the transactions
contemplated hereby shall be deemed to be attorney-client confidences that
belong solely to such Company Securityholder (and not Skyline). Accordingly,
neither Skyline or the Surviving Company shall have access to any such
communications, or to the files of Koenig, Oelsner, Taylor, Schoenfeld & Gaddis
PC relating to such engagement. Without limiting the generality of the
foregoing, upon and after the Effective Time, (a) the Company Securityholders
and their Affiliates (and not the Surviving Company) shall be the sole holders
of the attorney-client privilege with respect to such engagement, and neither
Skyline or the Surviving Company shall be a holder thereof, (b) to the extent
that files of Koenig, Oelsner, Taylor, Schoenfeld & Gaddis PC in respect of such
engagement constitute property of the client, only the Company Securityholders
and their Affiliates (and not Skyline or Surviving Corporation) shall hold such
property rights and (c) Koenig, Oelsner, Taylor, Schoenfeld & Gaddis PC shall
have no duty whatsoever to reveal or disclose any such attorney-client
communications or files to any member of Skyline or the Surviving Company by
reason of any attorney-client relationship between Koenig, Oelsner, Taylor,
Schoenfeld & Gaddis PC and Skyline or otherwise; provided that the foregoing
shall not extend to any communication or files not involving the negotiation,
documentation and consummation of the transactions contemplated this Agreement.
Notwithstanding the foregoing, in the event that a dispute arises between CHC,
the Surviving Company and the Company Securityholders and a third party (other
than a party to this Agreement or any of their respective Affiliates) after the
Effective Time, Skyline or the Surviving Company may assert the attorney-client
privilege to prevent disclosure of confidential communications by Koenig,
Oelsner, Taylor, Schoenfeld & Gaddis PC to such third party; provided, however,
that Skyline or Surviving Company may not waive such privilege without the prior
written consent of the Member Representative.

 

10.16 Company Counsel. Notwithstanding that Skyline has been represented by
Koenig, Oelsner, Taylor, Schoenfeld & Gaddis PC in the preparation, negotiation
and execution of this Agreement, Skyline, CHC and the Surviving Company agree
that, after the Effective Time, Koenig, Oelsner, Taylor, Schoenfeld & Gaddis PC
may represent the Company Securityholders and their affiliates in matters
related to this Agreement, including in respect of any indemnification claims.

 

[Remainder of Page Intentionally Left Blank]

 

58

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement and Plan of Merger to
be executed by their respective officers duly authorized thereunto, as of the
Effective Date. 

 

  COMSovereign Holding Corp.       By: /s/ Daniel L. Hodges     Name:   Daniel
L. Hodges     Title: Chief Executive Officer           CHC Merger Sub 8, LLC    
      By: /s/ Kevin M. Sherlock     Name: Kevin M. Sherlock     Title: Chief
Executive Officer           Skyline Partners Technology LLC       By: 

/s/ Harald Braun

    Name:

Harald Braun

    Title:

Executive Chairman

         

/s/ John Helson

  John Helson, as Members’ Representative

 

[Signature Page to Agreement and Plan of Merger Agreement] 

 



 

 

Agreement Preamble Blue Sky Laws ‎2.5(b) Articles of Merger ‎1.2 Code Preamble
Closing ‎1.2 COBRA ‎2.11(g) Code Recitals CHC Preamble CHC Approvals ‎3.1(a) CHC
Board Preamble CHC Board Recommendation ‎3.13 CHC Common Stock ‎1.6(a) CHC
Disclosure Letter ‎ARTICLE III CHC Financial Statement ‎3.6(b) CHC Group ‎3.1(a)
CHC Option Plan ‎3.7(b) CHC Outstanding Shares ‎1.6(a) CHC Permits ‎3.7(b) CHC
SEC Documents ‎3.6(a) CHC Transaction Documents ‎3.3 VSCA Recitals Effective
Time ‎1.2 ERISA Affiliate ‎2.11(a)(i)(B) ERISA ‎2.11(a)(i) Exchange Act ‎2.5(b)
GAAP ‎2.6(b) Governmental Entity ‎2.5(b) Law ‎2.3(d) Merger Consideration
‎1.6(a) Merger Subs Preamble Merger ‎1.1 Merger Shares ‎1.6(a) Order ‎2.3(d)
Party and Parties Preamble Regulatory Agreement ‎2.20 Sarbanes-Oxley Act ‎2.6(d)
Securities Act ‎2.5(b) Skyline Preamble Skyline Approvals   Skyline Board
Recommendation ‎2.25 Skyline Board Recitals Skyline Common Stock ‎1.6(a) Skyline
Disclosure Letter ‎ARTICLE II Skyline Financial Statements ‎2.6(b) Skyline
Insurance Policies ‎2.24 Skyline Leased Real Estate ‎2.14(a) Skyline Leases
‎2.14(a) Skyline Major Customers ‎2.19 Skyline Permits ‎2.7(b) Skyline Plans
‎2.11(a)(i)(B) Skyline Products ‎2.17(a) Skyline Stockholders’ Approval ‎2.26
Surviving Company ‎1.1 Tax Returns ‎2.15(b)(i) Tax ‎2.15(a) Tendered Shares
‎1.7(c)(i) Transaction Legal Action ‎8.2

 

[Signature Page to Agreement and Plan of Merger Agreement]

 



 

 

Skyline Disclosure Letter

 

(separately attached)

 



 

 

CHC Disclosure Letter

 

(separately attached)

 



 

 

Exhibit A – Form of Articles of Merger

 



 

 

Exhibit B – Form of CHC Term Debenture

 



 

 

Exhibit C – Form of CHC Convertible Debenture

 

 

 



 

 